Exhibit 10.10
    


CREDIT AGREEMENT
by and among
THE DIXIE GROUP, INC.,
CANDLEWICK YARNS, LLC,
MASLAND CARPETS, LLC,
AND
FABRICA INTERNATIONAL, INC.
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
WELLS FARGO CAPITAL FINANCE, LLC
as the Agent
WELLS FARGO CAPITAL FINANCE, LLC,
as Arranger and Book Runner
Dated as of September 13, 2011


    





--------------------------------------------------------------------------------

Table of Contents    Page
1.DEFINITIONS AND CONSTRUCTION.    1
1.1.Definitions    1
1.2.Accounting Terms    1
1.3.Code    1
1.4.Construction    2
1.5.Schedules and Exhibits    2
2.LOANS AND TERMS OF PAYMENT.    2
2.1.Revolver Advances.    2
2.2.Increases in Commitment.    3
2.3.Borrowing Procedures and Settlements.    4
2.4.Payments; Reductions of Commitments; Prepayments.    10
2.5.Overadvances    14
2.6.Interest Rates, Letter of Credit Fee, Default Rate, Payments and
Calculations    14
2.7.Crediting Payments    15
2.8.Designated Account    15
2.9.Maintenance of Loan Account; Statements of Obligations    16
2.10.Fees    16
2.11.Letters of Credit.    16
2.12.LIBOR Option.    20
2.13.Capital Requirements    22
2.14.Joint and Several Liability of Borrowers.    23
2.15.1995 Bonds.    25
3.CONDITIONS; TERM OF AGREEMENT.    27
3.1.Conditions Precedent to the Initial Extension of Credit    27
3.2.Conditions Precedent to all Extensions of Credit    27
3.3.Maturity    27
3.4.Effect of Maturity    27
3.5.Early Termination by Borrowers    28
3.6.Conditions Subsequent    28
4.REPRESENTATIONS AND WARRANTIES.    28

i

--------------------------------------------------------------------------------

Table of Contents (continued)    Page
4.1.Due Organization and Qualification; Subsidiaries    28
4.2.Due Authorization; No Conflict.    29
4.3.Governmental Consents    29
4.4.Binding Obligations; Perfected Liens    29
4.5.Title to Assets; No Encumbrances    30
4.6.Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.    30
4.7.Litigation    30
4.8.Compliance with Laws    31
4.9.Historical Financial Statements; No Material Adverse Change    31
4.10.Fraudulent Transfer.    31
4.11.Employee Benefits    31
4.12.Environmental Condition    32
4.13.Intellectual Property    32
4.14.Leases    32
4.15.Deposit Accounts and Securities Accounts    32
4.16.Complete Disclosure    33
4.17.Material Contracts    33
4.18.Patriot Act    33
4.19.Indebtedness    34
4.20.Payment of Taxes    34
4.21.Margin Stock    34
4.22.Governmental Regulation    34
4.23.OFAC    34
4.24.Employee and Labor Matters    34
4.25.Trade Relations    35
4.26.Eligible Collateral    35
4.27.Dormant Subsidiary    35
4.28.Reserved    36
4.29.Reserved    36
4.30.Locations of Inventory and Equipment    36

ii

--------------------------------------------------------------------------------

4.31.Inventory Records    36


Table of Contents (continued)    Page
4.32.Senior Indebtedness    36
5.AFFIRMATIVE COVENANTS.    36
5.1.Financial Statements, Reports, Certificates    36
5.2.Collateral Reporting    36
5.3.Existence    36
5.4.Maintenance of Properties    37
5.5.Taxes    37
5.6.Insurance    37
5.7.Inspection    38
5.8.Compliance with Laws    38
5.9.Environmental    38
5.10.Disclosure Updates    38
5.11.Formation of Subsidiaries    38
5.12.Further Assurances    39
5.13.Lender Meetings    40
5.14.Material Contracts    40
5.15.Location of Inventory and Equipment    40
5.16.[Reserved]    40
5.17.Treasury Management Services and Bank Accounts    40
6.NEGATIVE COVENANTS.    41
6.1.Indebtedness    41
6.2.Liens    41
6.3.Restrictions on Fundamental Changes.    41
6.4.Disposal of Assets    41
6.5.Change Name    41
6.6.Nature of Business    41
6.7.Prepayments and Amendments    42
6.8.Change of Control    42
6.9.Restricted Junior Payments    42

iii

--------------------------------------------------------------------------------

6.10.Accounting Methods    42
6.11.Investments; Controlled Investments    43
Table of Contents (continued)    Page
6.12.Transactions with Affiliates    43
6.13.Use of Proceeds    43
6.14.Limitation on Issuance of Stock    44
6.15.Dormant Subsidiary    44
6.16.Consignments    44
6.17.Inventory and Equipment with Bailees    44
7.FINANCIAL COVENANTS.    44
8.EVENTS OF DEFAULT.    44
9.RIGHTS AND REMEDIES.    46
9.1.Rights and Remedies    46
9.2.Remedies Cumulative    47
10.WAIVERS; INDEMNIFICATION.    47
10.1.Demand; Protest; etc    47
10.2.The Lender Group’s Liability for Collateral    47
10.3.Indemnification    47
11.NOTICES.    48
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.    49
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    50
13.1.Assignments and Participations.    50
13.2.Successors    53
14.AMENDMENTS; WAIVERS.    53
14.1.Amendments and Waivers    53
14.2.Replacement of Certain Lenders.    55
14.3.No Waivers; Cumulative Remedies    56
15.AGENT; THE LENDER GROUP.    56
15.1.Appointment and Authorization of Agent    56

iv

--------------------------------------------------------------------------------

15.2.Delegation of Duties    57
15.3.Liability of Agent    57
Table of Contents (continued)    Page
15.4.Reliance by Agent    57
15.5.Notice of Default or Event of Default    58
15.6.Credit Decision    58
15.7.Costs and Expenses; Indemnification    58
15.8.Agent in Individual Capacity    59
15.9.Successor Agent    59
15.10.Lender in Individual Capacity    60
15.11.Collateral Matters.    60
15.12.Restrictions on Actions by Lenders; Sharing of Payments.    61
15.13.Agency for Perfection    62
15.14.Payments by Agent to the Lenders    62
15.15.Concerning the Collateral and Related Loan Documents    62
15.16.Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    62
15.17.Several Obligations; No Liability    63
15.18.Arranger and Book Runner    64
16.WITHHOLDING TAXES.    64
17.GENERAL PROVISIONS.    66
17.1.Effectiveness    66
17.2.Section Headings    66
17.3.Interpretation    66
17.4.Severability of Provisions    67
17.5.Bank Product Providers    67
17.6.Debtor-Creditor Relationship    67
17.7.Counterparts; Electronic Execution    68
17.8.Revival and Reinstatement of Obligations    68
17.9.Confidentiality    68
17.10.Lender Group Expenses    69
17.11.Survival    69
17.12.Patriot Act    69

v

--------------------------------------------------------------------------------

17.13.Integration    70
17.14.Dixie as Agent for Borrowers    70







vi

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit B-2    Form of Bank Product Provider Letter Agreement
Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice
Exhibit I-1    Form of Imported Goods Agreement
Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule D-2    Designated Licensing Agreements
Schedule E-1    Historical EBITDA, Capital Expenditures and Cash Income Taxes
Schedule E-2    Existing Letters of Credit
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens
Schedule R-1    Real Property Collateral
Schedule 1.1    Definitions
Schedule 3.1    Conditions Precedent
Schedule 3.6    Conditions Subsequent
Schedule 4.1(b)    Capitalization of Borrowers
Schedule 4.1(c)    Capitalization of Borrowers’ Subsidiaries
Schedule 4.6(a)    States of Organization
Schedule 4.6(b)    Chief Executive Offices
Schedule 4.6(c)    Organizational Identification Numbers
Schedule 4.6(d)    Commercial Tort Claims
Schedule 4.7(b)    Litigation
Schedule 4.8    Compliance with Laws
Schedule 4.11    ERISA
Schedule 4.12    Environmental Matters
Schedule 4.13    Intellectual Property
Schedule 4.15    Deposit Accounts and Securities Accounts
Schedule 4.17    Material Contracts

vii

--------------------------------------------------------------------------------

Schedule 4.19    Permitted Indebtedness
Schedule 4.20    Taxes
Schedule 4.24    Employee and Labor Matters
Schedule 4.27    Dormant Subsidiary Assets and Liabilities
Schedule 4.30    Locations of Inventory and Equipment
Schedule 5.1    Financial Statements, Reports, Certificates
Schedule 5.2    Collateral Reporting
Schedule 6.6        Nature of Business



viii

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of September
13, 2011, by and among the lenders identified on the signature pages hereof
(each of such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, as arranger (in such
capacity, “Arranger”) and book runner (in such capacity, “Book Runner”), THE
DIXIE GROUP, INC., a Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an
Alabama limited liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a
California corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited
liability company (“Masland”; together with Dixie, Candlewick and Fabrica, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).
The parties agree as follows:


1.DEFINITIONS AND CONSTRUCTION.
1.1.    Definitions
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
1.2.    Accounting Terms
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Administrative Borrower
notifies Agent that Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Administrative Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then Agent and Administrative Borrower agree that they will negotiate in good
faith amendments to the provisions of this Agreement that are directly affected
by such Accounting Change with the intent of having the respective positions of
the Lenders and Borrowers after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon and agreed to by the Required
Lenders, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” or “Borrowers” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Dixie and its Subsidiaries on
a consolidated basis, unless the context clearly requires otherwise.
1.3.    Code

1

--------------------------------------------------------------------------------




Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.
1.4.    Construction
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Obligations (including the payment of
any Lender Group Expenses that have accrued irrespective of whether demand has
been made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.
1.5.    Schedules and Exhibits
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
2.LOANS AND TERMS OF PAYMENT.
2.1.    Revolver Advances.
(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Commitment agrees

2

--------------------------------------------------------------------------------




(severally, not jointly or jointly and severally) to make revolving loans
(“Advances”) to Borrowers in an amount at any one time outstanding not to exceed
the lesser of:
(i)such Lender’s Commitment, or
(ii)such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage at
such time, plus (2) the principal amount of Swing Loans outstanding at such
time, and
(B)the Borrowing Base at such time less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time.
(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
(c)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base and/or the Maximum Revolver Amount in such amounts, and with respect to
such matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, (ii) reserves with respect to (A) sums that any Borrower or any
of its Subsidiaries is required to pay under this Agreement or any other Loan
Document (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and has failed
to pay when due, and (B) amounts owing by any Borrower or any of its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which is a permitted purchase
money Lien or the interest of a lessor under a Capital Lease), which Lien or
trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral, (iii) without
duplication of any reduction in the Fixed Asset Availability Amount, reserves
with respect to downward adjustments (as reflected in an updated appraisal
received by Agent in accordance with the terms hereof) in the appraised value of
Eligible Real Property or Eligible M&E, (iv) the Convertible Debentures Reserve,
(v) the Environmental Reserve, and (vi) a reserve in the amount of $7,000,000,
as reduced to the extent that the 1995 Bonds are paid off on or after the
Closing Date (the “1995 Bond Reserve”).
2.2.    Increases in Commitment.
(a)Revolver Increases
From time to time, so long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may, upon

3

--------------------------------------------------------------------------------




at least 15 Business Days’ prior written notice to Agent, request that the
Commitments then in effect be increased by an additional amount not to exceed,
in the aggregate, $20,000,000 (the amount of any such increase, the “Additional
Commitment Amount”), and upon such request, Administrative Borrower may propose,
and Agent will use its commercially reasonable efforts to solicit, additional
financial institutions to become Lenders for purposes of this Agreement or any
existing Lender to increase its Commitment; provided, however, that (i) each
Lender which is a party to this Agreement prior to such increase shall have the
first option to participate in any such Commitment increase based on its Pro
Rata Share of the amount of the increase in the Commitments (or any such greater
amount in the event that one or more Lenders does not elect to fund its
respective Pro Rata Share of the amount of the increase in the Commitments),
thereby increasing its Commitment hereunder, but no Lender shall have the
obligation to do so; (ii) in the event that it becomes necessary to include a
new financial institution to fund all or any portion of the amount of the
increase in the Commitments, each such financial institution shall be reasonably
acceptable to Agent and Borrowers, and each such financial institution shall
become a Lender hereunder and agree to become party to, and shall assume and
agree to be bound by, this Agreement, subject to all terms and conditions
hereof, as evidenced by such new Lender’s execution and delivery of an agreement
in form and substance reasonably satisfactory to Agent; (iii) no Lender shall
have an obligation to Borrowers, Agent or any other Lender to increase its
Commitment or its Pro Rata Share of the Commitments, and (iv) in no event shall
the addition of any Lender or Lenders or the increase in the Commitment of any
Lender under this Section 2.2 increase the Commitments in any single instance by
less than $10,000,000. Upon the addition of any Lender, or the increase in the
Commitment of any Lender, the Commitments set forth on Schedule C-1 shall be
amended by Agent to reflect such addition or such increase. In connection with
any Commitment increase, Borrowers shall pay (x) to any new Lender and any
Lender increasing its Commitment, all closing fees as may be agreed to by
Borrowers and such Lenders, (y) to Agent, for its own account, all of Agent’s
reasonable costs and expenses relating thereto, and (z) to Agent, for its own
account, such arrangement fees as may be agreed to by Borrowers and Agent to the
extent Agent arranges any such Commitment increase.
(b)Effectiveness of Increase
If any requested increase in the Commitments is agreed to in accordance with
this Section 2.2, Agent and Administrative Borrower shall determine the
effective date of such increase (the “Increase Effective Date”). Agent, with the
consent and approval of Administrative Borrower, shall promptly confirm in
writing to the Lenders the final allocation of such increase and the Increase
Effective Date. Each new Lender, and each existing Lender that has increased its
Commitment, shall purchase Advances and participations in outstanding Letters of
Credit from each other Lender in an amount such that, after such purchase or
purchases, the amount of outstanding Advances and participations in outstanding
Letters of Credit from each Lender shall equal such Lender’s Pro Rata Share of
the Commitments, as modified to give effect to such increase, multiplied by the
aggregate amount of outstanding Advances and participations in Letters of Credit
from all Lenders. As a condition precedent to the effectiveness of such
increase, Borrowers shall deliver to Agent (i) a certificate dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by the
chief financial officer or chief executive officer of Administrative Borrower,
including a certification that, before and after giving effect to such increase,
the representations and warranties contained in Section 4 are true and correct
in all material respects on and as of the Increase Effective Date (except to the
extent any such representation or warranty is stated to relate solely to an
earlier date) and no Default or Event of Default has occurred and is continuing,
(ii) an agreement in form and substance reasonably satisfactory to Agent, duly
executed by each new Lender, any Lender increasing its Commitment, and
Borrowers, setting forth the new Commitments of such Lenders and setting forth
the agreement of each new Lender to become a party to this Agreement and to be
bound by all the terms and provisions hereof and (iii) such other agreements,
documents, certificates, opinions and items as Agent may reasonably require.
(c)Prepayment of Outstanding Loans

4

--------------------------------------------------------------------------------




Upon any increase in the aggregate Commitments pursuant to this Section 2.2 that
is not pro rata among all existing Lenders (i) within 5 Business Days in the
case of any Advances then outstanding as Base Rate Loans, and (ii) at the end of
the then applicable Interest Period in the case of any Advances then outstanding
as LIBOR Rate Loans, Borrowers shall prepay such Advances in their entirety and,
to the extent Borrower elects to do so and subject to the conditions specified
in Section 3, Borrowers shall reborrow Advances from the Lenders in proportion
to their Pro Rata Share after giving effect to such increase, until such time as
all outstanding Advances are held by the Lenders in such proportion
2.3.    Borrowing Procedures and Settlements.
(a)Procedure for Borrowing
Each Borrowing shall be made by a written request by an Authorized Person
delivered to Agent. Unless Swing Lender is not obligated to make a Swing Loan
pursuant to Section 2.3(b) below, such notice must be received by Agent no later
than 1:00 p.m. (Georgia time) on the Business Day that is the requested Funding
Date specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 1:00 p.m. (Georgia time) on the Business Day
prior to the date that is the requested Funding Date. At Agent’s election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time. In such
circumstances, each Borrower agrees that any such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.
(b)Making of Swing Loans
In the case of a request for an Advance and so long as the aggregate amount of
Swing Loans made since the last Settlement Date, minus the amount of Collections
or payments applied to Swing Loans since the last Settlement Date, plus the
amount of the requested Advance does not exceed 10% of the Maximum Revolver
Amount, Swing Lender shall make an Advance in the amount of such requested
Borrowing (any such Advance made solely by Swing Lender pursuant to this Section
2.3(b) being referred to as a “Swing Loan” and such Advances being referred to
as “Swing Loans”) available to Borrowers on the Funding Date applicable thereto
by transferring immediately available funds to the Designated Account. Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be an Advance
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account. Subject to the
provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that (i)
one or more of the applicable conditions precedent set forth in Section 3 will
not be satisfied on the requested Funding Date for the applicable Borrowing, or
(ii) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.
(c)Making of Loans
(i)In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for

5

--------------------------------------------------------------------------------




a Borrowing pursuant to Section 2.3(a), Agent shall notify the Lenders, not
later than 4:00 p.m. (Georgia time) on the Business Day immediately preceding
the Funding Date applicable thereto, by telecopy, telephone, or other similar
form of transmission, of the requested Borrowing. Each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than 1:00
p.m. (Georgia time) on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make any Advance if it
has knowledge that, and no Lender shall have the obligation to make any Advance,
if (1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.
(ii)Unless Agent receives notice from a Lender prior to 12:00 noon (Georgia
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrowers of such failure to fund and, upon
demand by Agent, Borrowers shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.
(d)Protective Advances and Optional Overadvances.
(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), Agent hereby is authorized
by Borrowers and the Lenders, from time to time in Agent’s sole discretion, (A)
after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, to make Advances to, or for
the benefit of, Borrowers on behalf of the Lenders (in an aggregate amount for
all such Advances taken together not exceeding 7.5% of the Maximum Revolver
Amount outstanding at any one time) that Agent, in its Permitted Discretion
deems necessary or desirable (1) to preserve or protect the Collateral, or any
portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations (other than the Bank Product Obligations) (any of the Advances
described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”).
(ii)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Advances (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or would be created thereby, so long as (A) after giving
effect to such Advances, the outstanding Revolver Usage does not exceed the
Borrowing Base by more than 7.5% of the Maximum Revolver Amount, and (B) after
giving effect to such Advances, the outstanding Revolver Usage (except for and

6

--------------------------------------------------------------------------------




excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value, in which case Agent may make such
Overadvances and provide notice as promptly as practicable thereafter), and the
Lenders with Commitments thereupon shall, together with Agent, jointly determine
the terms of arrangements that shall be implemented with Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Advances to Borrowers to an amount permitted by the preceding sentence. In such
circumstances, if any Lender with a Commitment objects to the proposed terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Required
Lenders. In any event: (x) if any Overadvance remains outstanding for more than
30 days, unless otherwise agreed to by the Required Lenders, Borrowers shall
immediately repay Advances in an amount sufficient to eliminate all such
Overadvances, and (y) after the date all Overadvances have been eliminated,
there must be at least five consecutive days without an Overadvance before
intentional Overadvances are made.  The foregoing provisions are meant for the
benefit of the Lenders and Agent and are not meant for the benefit of Borrowers,
which shall continue to be bound by the provisions of Section 2.5. Each Lender
with a Commitment shall be obligated to settle with Agent as provided in Section
2.3(e) (or Section 2.3(g), as applicable) for the amount of such Lender’s Pro
Rata Share of any unintentional Overadvances by Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(d)(ii),
and any Overadvances resulting from the charging to the Loan Account of
interest, fees, or Lender Group Expenses.
(iii)Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers in any way.
(iv)Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Overadvance or Protective Advance may be made by
Agent if such Advance would cause (A) the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
7.5% of the Maximum Revolver Amount, or (B) the aggregate Revolver Usage
(excluding amounts charged to the Loan Account for interest, fees or Lender
Group Expenses) to exceed the Maximum Revolver Amount.
(e)Settlement
It is agreed that each Lender’s funded portion of the Advances is intended by
the Lenders to equal, at all times, such Lender’s Pro Rata Share of the
outstanding Advances. Such agreement notwithstanding, Agent, Swing Lender, and
the other Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances, the
Swing Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following

7

--------------------------------------------------------------------------------




provisions:
(i)Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to Borrowers’ or their Subsidiaries’ Collections or payments received,
as to each by notifying the Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 5:00 p.m.
(Georgia time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, Overadvances and
Protective Advances for the period since the prior Settlement Date. Subject to
the terms and conditions contained herein (including Section 2.3(g)): (y) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans, Overadvances, and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
3:00 p.m. (Georgia time) on the Settlement Date, transfer in immediately
available funds to a Deposit Account of such Lender (as such Lender may
designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans, Overadvances and Protective Advances), and (z) if the
amount of the Advances (including Swing Loans, Overadvances, and Protective
Advances) made by a Lender is less than such Lender’s Pro Rata Share of the
Advances (including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, such Lender shall no later than 3:00 p.m. (Georgia time) on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Advances (including Swing
Loans, Overadvances, and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans, Overadvances, or Protective
Advances and, together with the portion of such Swing Loans, Overadvances, or
Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.
(ii)In determining whether a Lender’s balance of the Advances, Swing Loans,
Overadvances, and Protective Advances is less than, equal to, or greater than
such Lender’s Pro Rata Share of the Advances, Swing Loans, Overadvances, and
Protective Advances as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.
(iii)Between Settlement Dates, Agent, to the extent Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Agent or Swing
Lender, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to the Protective Advances, Overadvances, or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances,
Overadvances, or Swing Loans are outstanding, may pay over to Swing Lender any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Borrowers or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding

8

--------------------------------------------------------------------------------




Advances of such Lenders, an amount such that each such Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Advances. During the period between Settlement Dates, Swing Lender with
respect to Swing Loans, Agent with respect to Protective Advances and
Overadvances, and each Lender with respect to the Advances other than Swing
Loans, Overadvances, and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
(iv)Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)Notation
Agent, as a non-fiduciary agent for Borrowers, shall maintain a register showing
the principal amount of the Advances, owing to each Lender, including the Swing
Loans owing to Swing Lender, and Protective Advances and Overadvances owing to
Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate as between Agent, the Lenders and the Swing Lender.
(g)Defaulting Lenders
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by any Borrower to Agent for the Defaulting Lender’s benefit or any
Collections or proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, paid by the Defaulting Lender, (B) second, to the Issuing
Lender, to the extent of the portion of a Letter of Credit Disbursement that was
required to be, but was not, paid by the Defaulting Lender, (C) third, to each
non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of an Advance (or
other funding obligation) was funded by such other non-Defaulting Lender), (D)
to a suspense account maintained by Agent, the proceeds of which shall be
retained by Agent and may be made available to be re-advanced to or for the
benefit of Borrowers as if such Defaulting Lender had made its portion of
Advances (or other funding obligations) hereunder, and (E) from and after the
date on which all other Obligations have been paid in full, to such Defaulting
Lender in accordance with tier (L) of Section 2.4(b)(ii). Subject to the
foregoing, Agent may hold and, in its discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero. The provisions of this Section 2.3(g)
shall remain effective with respect to such Defaulting Lender until the earlier
of (y) the date on which all of the non-Defaulting Lenders, Agent, Issuing
Lender, and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the

9

--------------------------------------------------------------------------------




performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent, Issuing Lender, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so promptly) subject only to being paid its share of the outstanding Obligations
(other than Bank Product Obligations, but including (1) all interest, fees, and
other amounts that may be due and payable in respect thereof, and (2) an
assumption of its Pro Rata Share of its participation in the Letters of Credit);
provided, however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups’
or any Borrower’s rights or remedies against any such Defaulting Lender arising
out of or in relation to such failure to fund. In the event of a direct conflict
between the priority provisions of this Section 2.3(g) and any other provision
contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3(g) shall control and govern.
(h)Independent Obligations
All Advances (other than Swing Loans, Overadvances, and Protective Advances)
shall be made by the Lenders contemporaneously and in accordance with their Pro
Rata Shares. It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Advance (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
2.4.    Payments; Reductions of Commitments; Prepayments.
(a)Payments by Borrowers.
(i)Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. (Georgia time)
on the date specified herein. Any payment received by Agent later than 2:00 p.m.
(Georgia time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.
(ii)Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together

10

--------------------------------------------------------------------------------




with interest thereon at the LIBOR Rate for each day from the date such amount
is distributed to such Lender until the date repaid.
(b)Apportionment and Application.
(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv), Section 2.4(d)(ii), and Section 2.4(e)) such payments, and
all proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
(ii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
(C)third, to pay interest due in respect of all Protective Advances until paid
in full,
(D)fourth, to pay the principal of all Protective Advances until paid in full,
(E)fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
(F)sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
(G)seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
(H)eighth, to pay the principal of all Swing Loans until paid in full,
(I)ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,
(J)tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for

11

--------------------------------------------------------------------------------




the benefit of Issuing Lender (and for the ratable benefit of each of the
Lenders that have an obligation to pay to Agent, for the account of the Issuing
Lender, a share of each Letter of Credit Disbursement), as cash collateral in an
amount up to 105% of the Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof),
(iii) to Agent to pay the principal and accrued interest on any portion of the
1995 Bonds (to the extent due) outstanding, to be shared with the Lenders in
accordance with their Pro Rata Shares in the 1995 Bonds, and (iv) ratably, in an
amount up to the Bank Product Reserve Amount, to the Hedge Providers based upon
amounts then certified by the applicable Hedge Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Hedge Providers
on account of Hedge Obligations,
(K)eleventh, ratably, to the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations (other than Hedge Obligations),
(L)twelfth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
(M)thirteenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(N)fourteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iii)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).
(iv)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
(v)For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vi)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of Section
2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall control
and govern, and if otherwise, then the terms and provisions of this Section 2.4
shall control and govern.
(c)Reduction of Commitments

12

--------------------------------------------------------------------------------




The Commitments shall terminate on the Maturity Date. Borrowers may reduce the
Commitments, without premium or penalty, to an amount (which may be zero) not
less than the sum of (i) the Revolver Usage as of such date, plus (ii) the
principal amount of all Advances not yet made as to which a request has been
given by Borrowers under Section 2.3(a), plus (iii) the amount of all Letters of
Credit not yet issued as to which a request has been given by Borrowers pursuant
to Section 2.11(a). Each such reduction shall be in an amount which is not less
than $5,000,000 (unless the Commitments are being reduced to zero and the amount
of the Commitments in effect immediately prior to such reduction is less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Commitments
may not be increased, except to the extent permitted in accordance with Section
2.2(a). Each such reduction of the Commitments shall reduce the Commitments of
each Lender proportionately in accordance with its ratable share thereof.
(d)Optional Prepayments
Borrowers may prepay the principal of any Advance at any time in whole or in
part, without premium or penalty.
(e)Mandatory Prepayments.
(i)Borrowing Base. If, at any time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base (such excess being referred to as the “Borrowing Base
Excess”), then Borrowers shall immediately prepay the Obligations in accordance
with Section 2.4(f) in an aggregate amount equal to the Borrowing Base Excess.
(ii)Dispositions. Within 2 Business Days of the date of receipt by any Borrower
or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by any Borrower or any of its Subsidiaries of
assets (including casualty losses or condemnations and Permitted Fixed Asset
Dispositions, but excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), or (d) of the definition of Permitted
Dispositions), such Borrower shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f) in an amount equal to 100% of
such Net Cash Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such sales or dispositions.
Nothing contained in this Section 2.4(e)(ii) shall permit Borrowers or any of
their Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.4.
(iii)Extraordinary Receipts. Within 3 Business Days of the date of receipt by
any Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.
(iv)Indebtedness. Within 3 Business Days of the date of incurrence by any
Borrower or any of its Subsidiaries of any Indebtedness (including Permitted
Fixed Asset Loans, but excluding other Permitted Indebtedness), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such incurrence. The provisions of this Section
2.4(e)(iv) shall not be deemed to be implied consent to any such incurrence
otherwise prohibited by the terms and conditions of this Agreement.
(v)Equity. Within 3 Business Days of the date of the issuance by any Borrower or
any of its Subsidiaries of any shares of its or their Stock (other than (A) in
the event that such Borrower or any of its Subsidiaries forms any Subsidiary in
accordance with the terms

13

--------------------------------------------------------------------------------




hereof, the issuance by such Subsidiary of Stock to such Borrower or any of its
Subsidiaries, as applicable, and (B) the issuance of Stock of such Borrower to
directors, officers and employees of such Borrower and its Subsidiaries pursuant
to employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such issuance. The provisions of this Section
2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms and conditions of this Agreement.
(f)Application of Payments
Each prepayment pursuant to Section 2.4(e) shall, (i) so long as no Application
Event shall have occurred and be continuing, be applied, first, to the
outstanding principal amount of the Advances until paid in full, and second, to
cash collateralize the Letters of Credit in an amount equal to 100% of the then
extant Letter of Credit Usage, and (ii) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in Section
2.4(b)(ii).
2.5.    Overadvances
If, at any time or for any reason, the amount of Obligations owed by Borrowers
to the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any
of the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
“Overadvance”), Borrowers shall immediately pay to Agent, in cash, the amount of
such excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b). Borrowers promise to
pay the Obligations (including principal, interest, fees, costs, and expenses)
in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement.
2.6.    Interest Rates, Letter of Credit Fee, Default Rate, Payments and
Calculations
(a)Interest Rates
Except as provided in Section 2.6(c), all Obligations (except for undrawn
Letters of Credit) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof as follows:
(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the Applicable Margin, and
(ii)otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.
(b)Letter of Credit Fee
Borrowers shall pay Agent (for the ratable benefit of the Lenders with a
Commitment), a Letter of Credit fee (in addition to the

14

--------------------------------------------------------------------------------




charges, commissions, fees, and costs set forth in Section 2.11(e)) which shall
accrue at a per annum rate equal to the Applicable Margin for LIBOR Rate Loans
times the Daily Balance of the undrawn amount of all outstanding Letters of
Credit.
(c)Default Rate
Upon the occurrence and during the continuation of an Event of Default and at
the discretion of Agent or the election of the Required Lenders,
(i)all Obligations (except for undrawn Letters of Credit) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest on the
Daily Balance thereof at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable thereunder, and
(ii)the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.
(d)Payment
Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable, in arrears, on the first day of each month at
any time that Obligations or Commitments are outstanding. Each Borrower hereby
authorizes Agent, from time to time without prior notice to such Borrower, to
charge all interest, Letter of Credit fees, and all other fees payable hereunder
or under any of the other Loan Documents (in each case, as and when due and
payable), all costs and expenses payable hereunder or under any of the other
Loan Documents (in each case, as and when invoiced or incurred), and all Lender
Group Expenses (as and when invoiced or incurred), all charges, commissions,
fees, and costs provided for in Section 2.11(f) (as and when invoiced or
incurred), all fees and costs provided for in Section 2.10 (as and when invoiced
or incurred), and all other payment obligations as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans. Any interest, fees, costs, expenses, Lender Group Expenses,
or other amounts payable hereunder or under any other Loan Document or under any
Bank Product Agreement that are charged to the Loan Account shall thereupon
constitute Advances hereunder and shall initially accrue interest at the rate
then applicable to Advances that are Base Rate Loans (unless and until converted
into LIBOR Rate Loans in accordance with the terms of this Agreement).
(e)Computation
All interest and fees chargeable under the Loan Documents shall be computed on
the basis of a 360 day year, in each case, for the actual number of days elapsed
in the period during which the interest or fees accrue. In the event the Base
Rate is changed from time to time hereafter, the rates of interest hereunder
based upon the Base Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the Base Rate.
(f)Intent to Limit Charges to Maximum Lawful Rate

15

--------------------------------------------------------------------------------




In no event shall the interest rate or rates payable under this Agreement, plus
any other amounts paid in connection herewith, exceed the highest rate
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. Each Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.
2.7.    Crediting Payments
The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent’s Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent’s Account on a Business Day on or before
2:00 p.m. (Georgia time). If any payment item is received into Agent’s Account
on a non-Business Day or after 2:00 p.m. (Georgia time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.
2.8.    Designated Account
Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrowers, any Advance or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.
2.9.    Maintenance of Loan Account; Statements of Obligations
Agent shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for any Borrower’s account, the Letters of Credit issued or
arranged by Issuing Lender for any Borrower’s account, and with all other
payment Obligations hereunder or under the other Loan Documents, including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrowers or for any Borrower’s account. Agent shall render
monthly statements regarding the Loan Account to Borrowers, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by Borrowers, Borrowers shall

16

--------------------------------------------------------------------------------




deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
2.10.    Fees
Borrowers shall pay to Agent,
(a)for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.
(b)for the ratable account of those Lenders with Commitments, on the first day
of each month from and after the Closing Date and on the Payoff Date, an unused
line fee in an amount equal to 0.375% per annum times the result of (i) the
aggregate amount of the Commitments, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).
(c)audit, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per auditor, plus
out-of-pocket expenses for each financial audit of Borrowers performed by
personnel employed by Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform financial audits of Borrowers or their Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Borrowers’ or their Subsidiaries’ business
valuation; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to reimburse Agent
for more than (A) 3 financial audits during any calendar year, (B) 1 inventory
appraisal during any calendar year (unless Excess Availability is less than
$10,000,000 for 5 or more consecutive Business Days at any time during a
calendar year, in which event Borrowers shall be obligated to reimburse for 2
inventory appraisals during such year), and (C) 1 appraisal of Real Property and
Equipment during the term of this Agreement (unless Excess Availability is less
than $10,000,000 for 5 or more consecutive Business Days at any time during any
calendar year, in which event Borrowers shall be obligated to reimburse for 1
appraisal of Real Property and Equipment during such calendar year).
2.11.    Letters of Credit.
(a)Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer (including, as Issuing Lender’s agent) to issue, a
requested Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrowers shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
each Borrower that Borrowers are and shall be deemed to be applicants (within
the meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding

17

--------------------------------------------------------------------------------




Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify (i)
the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
of drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to, issue or cause the issuance of a Letter of
Credit or to issue a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, that supports the obligations of Borrowers or
their Subsidiaries (1) in respect of (A) a lease of real property, or (B) an
employment contract, or (2) at any time that one or more of the Lenders is a
Defaulting Lender. The Issuing Lender shall have no obligation to issue a Letter
of Credit or a Reimbursement Undertaking in respect of an Underlying Letter of
Credit, in either case, if any of the following would result after giving effect
to the requested issuance:
(i)the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or
(ii)the Letter of Credit Usage would exceed $10,000,000, or
(iii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).
Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3), Borrowers’
obligation to pay the amount of such Letter of Credit Disbursement to Issuing
Lender shall be automatically converted into an obligation to pay the resulting
Advance. Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to Section
2.11(b) to reimburse the Issuing Lender, then to such Lenders and the Issuing
Lender as their interests may appear.
(b)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Commitment agrees to fund its
Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a) on the
same terms and conditions as if Borrowers had requested the amount thereof as an
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit or a Reimbursement
Undertaking (or an amendment, renewal, or extension of a Letter of Credit or a
Reimbursement

18

--------------------------------------------------------------------------------




Undertaking) and without any further action on the part of the Issuing Lender or
the Lenders with Commitments, the Issuing Lender shall be deemed to have granted
to each Lender with a Commitment, and each Lender with a Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Commitment
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
the Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender with a Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
(c)Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct (including any wrongful
dishonor that is so determined to constitute gross negligence or willful
misconduct) of the indemnified Person. Each Borrower agrees to be bound by the
Underlying Issuer’s regulations and interpretations of any Letter of Credit or
by Issuing Lender’s interpretations of any Reimbursement Undertaking even though
this interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that none of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by a
Borrower against such Underlying Issuer. Each Borrower hereby agrees to
indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees), or liability (other than Taxes, which shall be
governed by Section 16) incurred by them as a result of the Issuing Lender’s
indemnification of an Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any such loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct (including any wrongful dishonor that is so determined to constitute
gross negligence or willful misconduct) of the indemnified Person. Each Borrower
hereby acknowledges and agrees that none of the Issuing Lender, any other member
of the Lender Group, or any Underlying Issuer shall be responsible for delays,
errors, or omissions resulting from the malfunction of equipment in connection
with any Letter of Credit.
(d)The obligation of each Borrower to reimburse the Issuing Lender for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the

19

--------------------------------------------------------------------------------




following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv)any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, any Borrower or any of its
Subsidiaries, or
(vi)the fact that any Event of Default shall have occurred and be continuing.
(e)Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
(f)Each Borrower acknowledges and agrees that any and all issuance charges,
usage charges, commissions, fees, and costs incurred by the Issuing Lender
relating to Underlying Letters of Credit shall be Lender Group Expenses for
purposes of this Agreement and shall be reimbursable immediately by Borrowers to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrowers that, as of the Closing Date, the usage charge imposed by the
Underlying Issuer is 0.125% per annum times the undrawn amount of each
Underlying Letter of Credit, that such usage charge may be changed from time to
time, and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.
(g)If by reason of (y) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (z) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

20

--------------------------------------------------------------------------------




(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, however, that no
Borrower shall be required to provide any compensation pursuant to this Section
2.11(g) for any such amounts incurred more than 180 days prior to the date on
which the demand for payment of such amounts is first made to Borrowers;
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(g), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.
2.12.    LIBOR Option.
(a)Interest and Interest Payment Dates
In lieu of having interest charged at the rate based upon the Base Rate,
Borrowers shall have the option, subject to Section 2.12(b) below (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing , at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Advances bear interest at a rate based upon the LIBOR Rate.
(b)LIBOR Election.
(i)Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of

21

--------------------------------------------------------------------------------




Borrowers to exercise the LIBOR Option during the continuance of such Event of
Default, elect to exercise the LIBOR Option by notifying Agent prior to 2:00
p.m. (Georgia time) at least 2 Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’ election
of the LIBOR Option for a permitted portion of the Advances and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by telephonic notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (Georgia time) on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.
(ii)Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate. If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrowers, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.
(iii)Borrowers shall have not more than 12 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.
(c)Conversion
Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are converted or prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrowers’ or their Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).
(d)Special Provisions Applicable to LIBOR Rate.
(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement

22

--------------------------------------------------------------------------------




of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall give Borrowers and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrowers may, by notice to such affected Lender (y) require
such Lender to furnish to Borrowers a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
(ii)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
(e)No Requirement of Matched Funding
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.
2.13.    Capital Requirements
(a)If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments,
Advances, Letter of Credit participation or other Obligations hereunder to a
level below that which such Lender or such holding company could have achieved
but for such adoption, change, or compliance (taking into consideration such
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Administrative Borrower and Agent thereof. Following receipt of such notice,
Borrowers agree to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that no Borrower shall be required to compensate a Lender pursuant to this
Section for any reductions in return incurred

23

--------------------------------------------------------------------------------




more than 180 days prior to the date that such Lender notifies Administrative
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the illegality
or impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.
2.14.    Joint and Several Liability of Borrowers.
(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.
(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

24

--------------------------------------------------------------------------------




(d)The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.
(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Agent or Lender with respect to the failure by any Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.14 afford grounds for terminating, discharging or
relieving any Borrower, in whole or in part, from any of its Obligations under
this Section 2.14, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.
(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
(g)The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section

25

--------------------------------------------------------------------------------




2.14 will forthwith be reinstated in effect, as though such payment had not been
made.
(h)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i)Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default described in Section 8.4 or 8.5, or any
other Event of Default and the election by Agent or the Required Lenders to
exercise any rights or remedies under Section 9.1, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).
(j)Each Borrower hereby acknowledges and agrees that each of the provisions
contained in Section 6(e) through (i) of the Guaranty shall apply to such
Borrower as if such Borrower were the “Guarantor” thereunder and the guaranty
referred to therein instead referred to such Borrower’s acceptance of joint and
several liability for the Obligations pursuant to this Section 2.14, and all
such provisions are hereby incorporated into this Section 2.14 by reference.
2.15.    1995 Bonds.
(a)Acknowledgments and Agreements re 1995 Bonds
Borrowers hereby acknowledge, agree and confirm that (i) the outstanding
principal balance of the 1995 Bonds is $7,000,000 as of the date hereof, (ii) no
Borrower has any claim, counterclaim or defense to the payment and performance
of the 1995 Bonds or any of the 1995 Bond Documents, each of which is in full
force and effect, (iii) upon the closing of the transactions contemplated
hereby, Agent shall be the holder of all of the 1995 Bonds (subject to the
Lenders’ interests therein as described below), (iv) notwithstanding any failure
of the State Industrial Development Authority of Alabama to execute the Second
BPA Amendment, the Second BPA Amendment constitutes the legally valid and
binding obligation of Dixie, enforceable against Dixie in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally, (v) each Borrower irrevocably waives
and relinquishes any right whatsoever that it now or hereafter has, owns or
possesses to assert or claim, directly or indirectly, that the Second BPA
Amendment is not the legally valid and binding obligation of Dixie, and (vi) in
the event that the State Industrial Development Authority of Alabama fails to
execute and deliver the Second BPA Amendment within 120 days after the Closing
Date, notwithstanding anything to the contrary contained

26

--------------------------------------------------------------------------------




herein or in the Bond Purchase Agreement or any of the other 1995 Bond
Documents, Agent (in its discretion or at the direction of the Required Lenders)
shall have the right to require Dixie to redeem the 1995 Bonds in full and pay
all amounts owing thereunder, and Dixie’s failure to do so within 5 Business
Days after Agent’s demand shall constitute an immediate Event of Default
hereunder.
(b)Lenders’ Interests in 1995 Bonds
Upon the closing of the transactions contemplated hereby, each Lender shall be
deemed to have purchased a participation in the 1995 Bonds and the 1995 Bond
Documents equal to its Pro Rata Share of the Commitments. Each Lender shall be
entitled to receive its Pro Rata Share of any payments of principal or interest
received with respect to the 1995 Bonds.
(c)Agreement Constitutes Guarantor Credit Agreement under 1995 Bonds
This Agreement shall constitute the “Guarantor Credit Agreement” as such term is
defined in the Bond Purchase Agreement and any Event of Default hereunder shall
constitute a “Loan Default” under Section 7.1(e) of the loan agreement executed
in connection with the 1995 Bonds. Without limiting the generality of the
foregoing, the references in the Bond Purchase Agreement to the “Applicable
Margin” and “LIBOR” shall have the meanings set forth herein for “Applicable
Margin” and “LIBOR Rate” for purposes of the 1995 Bonds, as provided in Section
6(b) of the Bond Purchase Agreement. If notwithstanding the foregoing, the
interest payments for any period remitted to Agent as holder of the 1995 Bonds
yield less interest than any Borrower would have been required to pay Lenders if
the 1995 Bonds were outstanding as Advances under this Agreement, then Borrowers
shall promptly pay to Agent, for the benefit of Lenders according to their Pro
Rata Share of the Commitments, the amount of such deficiency.
(d)Funding of Default under 1995 Bonds; Enforcement.
(i)Borrowers hereby agree that upon their failure to repay all amounts
outstanding pursuant to the 1995 Bonds in full as and when due (whether upon
maturity or otherwise, including under the circumstances described in Section
2.15(a) above), whether due to demand, acceleration, put or otherwise, Borrowers
shall be deemed to have requested a Base Rate Loan in an amount equal to such
defaulted amount payable to Lenders according to their Pro Rata Share of the
Commitments.
(ii)Each Lender hereby designates, makes, constitutes, empowers and appoints
Agent as its attorney-in-fact, with this power being coupled with an interest,
to enforce the 1995 Bond Documents as such Lender’s agent and attorney-in-fact.
Agent shall, at the direction of the Required Lenders, exercise all rights and
remedies available to the holders of the 1995 Bonds under the 1995 Bond
Documents.
(iii)Borrowers acknowledge and agree that: (A) Agent, at the direction of the
Required Lenders, shall have the right to tender the 1995 Bonds if an Event of
Default exists, and (B) if not sooner tendered, the 1995 Bonds shall be due and
payable in full on the Maturity Date (unless Borrowers repurchase the 1995 Bonds
in full, together with all other obligations relating thereto, on the Maturity
Date in accordance with the terms of the 1995 Bond Documents, and pay in full
all other Obligations on the Maturity Date). If no Event of Default exists on
the date that the 1995 Bonds are tendered or otherwise become due and payable
(or are repurchased in accordance with the preceding sentence) then the 1995
Bond Reserve shall be released by Agent to pay the 1995 Bonds. If the amount of
the 1995 Bond Reserve is insufficient to pay the 1995 Bonds in full, then
Borrowers agree to immediately pay the outstanding balance of the 1995 Bonds
after application of the 1995 Bond Reserve.

27

--------------------------------------------------------------------------------

3.CONDITIONS; TERM OF AGREEMENT.
3.1.    Conditions Precedent to the Initial Extension of Credit
The obligation of each Lender to make its initial extension of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent ).
3.2.    Conditions Precedent to all Extensions of Credit
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
(a)the representations and warranties of each Borrower and their Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date); and
(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3.    Maturity
This Agreement shall continue in full force and effect for a term ending on
September 13, 2016 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
3.4.    Effect of Maturity
On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional

--------------------------------------------------------------------------------




credit under the Loan Documents have been terminated irrevocably, Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent.
3.5.    Early Termination by Borrowers
Borrowers have the option, at any time upon 10 Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.
3.6.    Conditions Subsequent
The obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of the conditions subsequent set forth
on Schedule 3.6 (the failure by Borrowers to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof, shall
constitute an Event of Default).
4.REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1.    Due Organization and Qualification; Subsidiaries
(a)Each Loan Party (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in each state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change (taking into account, in the
determination of whether any such failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, whether such failure is subject
to cure, but only to the extent such Loan Party promptly and diligently is
pursuing such cure), and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
(b)Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes permitted under this Agreement) is a complete and
accurate description of the authorized capital Stock of each Borrower, by class,
and, as of the Closing Date, a description of the

29

--------------------------------------------------------------------------------




number of shares of each such class that are issued and outstanding. Other than
as described on Schedule 4.1(b), as so updated, there are no subscriptions,
options, warrants, or calls relating to any shares of any Borrower’s capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Borrower is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.
(c)Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by such Borrower. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.
(d)Except as set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time to reflect changes permitted under this Agreement), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrowers’
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. Neither Borrowers nor any of their
Subsidiaries are subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrowers’ Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.
4.2.    Due Authorization; No Conflict.
(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interest holders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
4.3.    Governmental Consents
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or

30

--------------------------------------------------------------------------------




other action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
4.4.    Binding Obligations; Perfected Liens
(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements, the recordation of the Copyright Security Agreement, and
the recordation of the Mortgages, in each case, in the appropriate filing
offices), and first priority Liens, subject only to Permitted Liens which are
expressly permitted by the terms of this Agreement to have priority over the
Agent’s Liens.
4.5.    Title to Assets; No Encumbrances
Each of the Loan Parties and its Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby. All of such assets are free and clear of Liens except for
Permitted Liens.
4.6.    Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
(a)The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.6(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).
(b)The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
(c)Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are

31

--------------------------------------------------------------------------------




identified on Schedule 4.6(c) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement).
(d)As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party holds
any commercial tort claims that exceed $100,000 in amount, except as set forth
on Schedule 4.6(d).
4.7.    Litigation
(a)Except as set forth in Dixie’s most recently delivered financial statements,
there are no actions, suits, or proceedings pending or, to the knowledge of
Borrowers, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.
(b)Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the knowledge of Borrowers, after due inquiry, threatened against
a Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the status, as of the Closing Date,
with respect to such actions, suits, or proceedings, and (iv) whether any
liability of the Loan Parties’ and their Subsidiaries in connection with such
actions, suits, or proceedings is covered by insurance.
4.8.    Compliance with Laws
Except as set forth on Schedule 4.8, as of the Closing Date, no Loan Party nor
any of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
4.9.    Historical Financial Statements; No Material Adverse Change
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any of the Borrowers to Agent were
prepared in accordance with GAAP at the time of the preparation thereof (except,
in the case of unaudited financial statements, for the lack of footnotes and
being subject to year-end audit adjustments) and present fairly in all material
respects the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. From December 26, 2010 to the Closing Date, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change with respect to the Loan Parties and their Subsidiaries.
4.10.    Fraudulent Transfer.

32

--------------------------------------------------------------------------------




(a)Each Borrower is Solvent.
(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.11.    Employee Benefits
Except as set forth on Schedule 4.11 (as updated from time to time), no Loan
Party, none of their Subsidiaries, nor any of their ERISA Affiliates maintains
or contributes to any Benefit Plan or Multiemployer Plan. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Change. Each Loan
Party reasonably anticipates that no Material Adverse Change will arise from any
increase either in the annual financial expense for any such Benefit Plan or
Multiemployer Plan (determined in accordance with Statement of Financial
Accounting Standards No. 87), any nonqualified deferred compensation arrangement
or any welfare plan sponsored by any Loan Party, any of their Subsidiaries, or
any of their ERISA Affiliates, or in the annual minimum funding contribution for
any such plan (determined in accordance with the assumptions used for funding
such plan). None of the assets of any Loan Party, any of their Subsidiaries, or
any of their ERISA Affiliate is the subject of any Lien arising under Section
303(k) of ERISA or Section 430(k) of the IRC, and there are no facts which could
be expected to give rise to such a Lien. Each Loan Party, each of their
Subsidiaries, and each of their ERISA Affiliates maintains each Benefit Plan in
compliance with the applicable provisions of ERISA, the IRC and other Federal
and State law and has caused each Benefit Plan which is intended to be qualified
under Section 401(a) of the IRC to maintain such qualification, except as could
not reasonably be expected to have a Material Adverse Change. Each nonqualified
deferred compensation plan or arrangement sponsored or maintained by Borrower or
its ERISA Affiliates is in substantial compliance with or is exempt from,
Section 409A of the IRC and regulations issued thereunder.
4.12.    Environmental Condition
Except as set forth on Schedule 4.12 (as such Schedule may be updated from time
to time to reflect changes permitted under this Agreement), (a) to Borrowers’
knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been used by a Loan Party, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrowers’ knowledge, after
due inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets
has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Change.
4.13.    Intellectual Property

33

--------------------------------------------------------------------------------




Each Loan Party and its Subsidiaries own, or hold licenses in, all trademarks,
trade names, copyrights, patents, and licenses that are necessary to the conduct
of its business as currently conducted, and attached hereto as Schedule 4.13 (as
updated from time to time) is a true, correct, and complete listing of all
material trademarks, trade names, copyrights, patents, and licenses as to which
any Borrower or one of its Subsidiaries is the owner or is an exclusive
licensee; provided, however, that Borrowers may amend Schedule 4.13 to add
additional intellectual property (or to delete intellectual property that is
disposed of in a Permitted Disposition) so long as such amendment occurs by
written notice to Agent not less than 30 days after the date on which the
applicable Loan Party or its Subsidiary acquires any such property after the
Closing Date at the time that Borrowers provide their Compliance Certificate
pursuant to Section 5.1.
4.14.    Leases
Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed possession
under all leases material to their business and to which they are parties or
under which they are operating, and, subject to Permitted Protests, all of such
material leases are valid and subsisting and no material default by the
applicable Loan Party or its Subsidiaries exists under any of them.
4.15.    Deposit Accounts and Securities Accounts
Set forth on Schedule 4.15 (as updated pursuant to the provisions of the
Security Agreement from time to time) is a listing of all of the Loan Parties’
and their Subsidiaries’ Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.
4.16.    Complete Disclosure
All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Borrowers’ industry) furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on July 25, 2011
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Borrowers’ good faith estimate, on
the date such Projections are delivered, of the Loan Parties’ and their
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).

34

--------------------------------------------------------------------------------




4.17.    Material Contracts
Set forth on Schedule 4.17 (as such Schedule may be updated from time to time in
accordance herewith) is a reasonably detailed description of the Material
Contracts of each Loan Party and its Subsidiaries as of the most recent date on
which Borrowers provided their Compliance Certificate pursuant to Section 5.1;
provided, however, that (i) Borrowers may amend Schedule 4.17 to add additional
Material Contracts (or to delete Material Contracts that have expired or lapsed
as permitted hereunder) so long as such amendment occurs by written notice to
Agent on the date that Borrowers provide their Compliance Certificate, and (ii)
the disclosure, as required, of any Material Contract on a “current report” on
Form 8-K actually filed by Dixie with the SEC shall be deemed to amend
Schedule 4.17 solely to add such Material Contract to such Schedule. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, each Material Contract (other
than those that have expired at the end of their normal terms) (a) is in full
force and effect and is binding upon and enforceable against the applicable Loan
Party or its Subsidiary and, to Borrowers’ knowledge, after due inquiry, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 6.7(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Subsidiary.
4.18.    Patriot Act
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.19.    Indebtedness
Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.
4.20.    Payment of Taxes
Except as otherwise permitted under Section 5.5, all tax returns and reports of
each Loan Party and its Subsidiaries required to be filed by any of them have
been timely filed, and all taxes shown on such tax returns to be due and payable
and all assessments, fees and other governmental charges upon a Loan Party and
its Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been

35

--------------------------------------------------------------------------------




paid when due and payable. Except as set forth on Schedule 4.20, each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all taxes not yet due and payable. No Borrower knows of any proposed
tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
4.21.    Margin Stock
No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
4.22.    Governmental Regulation
No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
4.23.    OFAC
No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
4.24.    Employee and Labor Matters
Except as set forth on Schedule 4.24, there is (a) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against any
Borrower or its Subsidiaries before any Governmental Authority and no grievance
or arbitration proceeding pending or threatened against any Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a Material Adverse Change,
(b) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against

36

--------------------------------------------------------------------------------




any Borrower or its Subsidiaries that could reasonably be expected to result in
a Material Adverse Change, or (c) to the knowledge of Borrowers, after due
inquiry, no union representation question existing as of the Closing Date with
respect to the employees of any Borrower or its Subsidiaries and no union
organizing activity taking place as of the Closing Date with respect to any of
the employees of any Borrower or its Subsidiaries. No Borrower nor any
Subsidiary of any Borrower has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of each Borrower or its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements, except to the
extent such violations could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change. All material payments due
from any Borrower or its Subsidiaries on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of any Borrower, except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.
4.25.    Trade Relations
There exists (a) no actual or threatened termination, cancellation or limitation
of, or any adverse modification or change in, the business relationship between
any Borrower and any customer or any group of customers or with any supplier or
group of suppliers, and (b) no condition or state of facts or circumstances with
any customer or any group of customers, or with any supplier or group of
suppliers, which in the case of clause (a) or (b) above could reasonably be
expected to result in a Material Adverse Change or prevent Borrowers from
conducting their business after the consummation of the transactions
contemplated by this Agreement in substantially the same manner in which it has
heretofore been conducted.
4.26.    Eligible Collateral
Except in the case of Real Property, Equipment, Accounts and Inventory that
provided no more than $500,000 in the aggregate of availability in a Borrowing
Base Certificate submitted to Agent, as to (a) each parcel of Real Property that
is identified by Borrowers as Eligible Real Property in a Borrowing Base
Certificate submitted to Agent, such Real Property is not excluded as ineligible
by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Real
Property, (b) each item of Equipment that is identified by Borrowers as Eligible
M&E in a Borrowing Base Certificate submitted to Agent, such Equipment is not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Agent-discretionary criteria) set forth in the definition of Eligible M&E,
(c) each Account that is identified by any Borrower as an Eligible Account in a
Borrowing Base Certificate submitted to Agent, such Account is (i) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrowers’ business, (ii) owed to one or more of the
Borrowers, and (iii) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Accounts, and (d) each item of Inventory that is
identified by any Borrower as Eligible Inventory (whether constituting Eligible
In-Transit Inventory or Eligible Landed Inventory) in a Borrowing Base
Certificate submitted to Agent, such Inventory is (i) of good and merchantable
quality, free from known defects, and (ii) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than Agent-discretionary
criteria) set forth in the definitions of Eligible Inventory, Eligible
In-Transit Inventory or Eligible Landed Inventory, as applicable.
4.27.    Dormant Subsidiary

37

--------------------------------------------------------------------------------




Except as set forth on Schedule 4.27, C-Knit does not have any material
liabilities (other than liabilities arising under the Loan Documents and the
Susan Street Term Loan Documents), own any material assets or engage in any
operations or business.
4.28.    Reserved


4.29.    Reserved


4.30.    Locations of Inventory and Equipment
Except as set forth on Schedule 4.30, as of the Closing Date, the Inventory and
Equipment (other than vehicles or Equipment out for repair) of the Loan Parties
and their Subsidiaries are not stored with a bailee, warehouseman, or similar
party and are located only at, or in-transit between or to, the locations
identified on Schedule 4.30 (as such Schedule may be updated pursuant to Section
5.15).
4.31.    Inventory Records
The Loan Parties keep correct and accurate records itemizing and describing the
type, quality, and quantity of their and their Subsidiaries’ Inventory and the
book value thereof.
4.32.    Senior Indebtedness
After giving effect to each Advance made hereunder or the issuance of each
Letter of Credit as provided herein, the Obligations do not violate the terms of
any of the Convertible Debentures Documents and the Obligations constitute
Senior Indebtedness (as such term is defined in the Convertible Debentures
Indenture and the other Convertible Debentures Documents).
5.AFFIRMATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:
5.1.    Financial Statements, Reports, Certificates

38

--------------------------------------------------------------------------------




Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein. In addition, each Borrower agrees that no Subsidiary of a
Loan Party will have a fiscal year different from that of Administrative
Borrower. In addition, Borrowers agree to maintain a system of accounting that
enables Dixie (on behalf of Borrowers) to produce financial statements in
accordance with GAAP. Borrowers shall also (a) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their and their Subsidiaries’ sales, and (b) maintain their billing
systems/practices substantially as in effect as of the Closing Date and shall
only make material modifications thereto with notice to, and with the consent
of, Agent.
5.2.    Collateral Reporting
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the reports set forth on Schedule 5.2 at the times specified therein. In
addition, Borrowers agree to use commercially reasonable efforts in cooperation
with Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth on such Schedule.
5.3.    Existence
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence (including being in
good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party or any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses or permits if the preservation thereof is no
longer desirable in the conduct of the business of such Person and the loss
thereof is not disadvantageous in any material respect to the Loan Parties,
taken as a whole, or to the Lenders.
5.4.    Maintenance of Properties
Maintain and preserve all of its assets that are necessary in the proper conduct
of its business (including all Eligible Real Property and Eligible M&E) in good
working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Dispositions excepted, and comply with the material provisions of all
material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.
5.5.    Taxes
Cause all assessments and taxes imposed, levied, or assessed against any Loan
Party or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Each Borrower will, upon request, furnish Agent
with proof reasonably satisfactory to Agent indicating

39

--------------------------------------------------------------------------------




that each Loan Party and its Subsidiaries has paid all such assessments and
taxes.
5.6.    Insurance
At Borrowers’ expense, maintain insurance respecting each of the Loan Parties’
and their Subsidiaries’ assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as may be reasonably
required by Agent. Borrowers also shall maintain (with respect to each of the
Loan Parties and their Subsidiaries) business interruption, general liability,
product liability insurance, director’s and officer’s liability insurance, and
fiduciary liability insurance, as well as insurance against larceny,
embezzlement, criminal misappropriation, and flood insurance covering any Real
Property which has improvements used in the commercial operations of any Loan
Party that are located in an area identified as having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968. All such policies of insurance shall be with responsible
and reputable insurance companies reasonably acceptable to Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and in any event
in amount, adequacy and scope reasonably satisfactory to Agent. All property
insurance policies covering the Collateral are to be made payable to Agent for
the benefit of Agent and the Lenders, as their interests may appear, in case of
loss, pursuant to a standard loss payable endorsement with a standard non
contributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Agent
of the exercise of any right of cancellation. If any Borrower fails to maintain
such insurance, Agent may arrange for such insurance, but at such Borrower’s
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrowers shall give Agent prompt notice
of any loss exceeding $1,000,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
5.7.    Inspection
Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Administrative Borrower.
5.8.    Compliance with Laws
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority (including, without

40

--------------------------------------------------------------------------------




limitation, all Environmental Laws), other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
5.9.    Environmental


(a)Keep any property either owned or operated by Borrowers or their Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)Provide to Agent such documentation as Agent reasonably requests with respect
to compliance with applicable Environmental Laws,
(c)Promptly notify Agent of any release of which any Borrower has knowledge of a
Hazardous Material in any material quantity from or onto property owned or
operated by any Borrower or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and
(d)Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against any
Borrower or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority.
5.10.    Disclosure Updates
Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
5.11.    Formation of Subsidiaries
At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Loan
Party shall (a) within 10 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) cause any such new Subsidiary
to provide to Agent a joinder to the Guaranty and the Security Agreement,
together with such other security documents (including mortgages with respect to
any Real Property owned in fee of such new Subsidiary with a fair market value
of at least $250,000), as well as appropriate

41

--------------------------------------------------------------------------------




financing statements (and with respect to all property subject to a mortgage,
fixture filings), all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided that the Guaranty, the Security Agreement, and such other
security documents shall not be required to be provided to Agent with respect to
any Subsidiary of Borrowers that is a CFC if providing such documents would
result in adverse tax consequences or the costs to the Loan Parties of providing
such Guaranty, executing any security documents or perfecting the security
interests created thereby are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits of Agent and the
Lenders of the security or guarantee afforded thereby, (b) within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent a pledge agreement (or an addendum to the
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary reasonably satisfactory to Agent; provided that only 65% of the
total outstanding voting Stock of any first tier Subsidiary of any Borrower that
is a CFC (and none of the Stock of any Subsidiary of such CFC) shall be required
to be pledged if pledging a greater amount would result in adverse tax
consequences or the costs to the Loan Parties of providing such pledge or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
of Agent and the Lenders of the security or guarantee afforded thereby (which
pledge, if reasonably requested by Agent, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this Section
5.11 shall be a Loan Document.
5.12.    Further Assurances
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of each Borrower and its Subsidiaries (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by any Borrower or its Subsidiaries after the Closing Date with a fair
market value in excess of $250,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Borrowers that is a CFC
if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such documents are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits of Agent and the Lenders of the benefits afforded thereby. To the
maximum extent permitted by applicable law, if any Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, such Borrower hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s or its Subsidiary’s name, as applicable, and authorizes Agent to file
such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Borrowers and their Subsidiaries and all of
the outstanding capital Stock of Borrowers and their Subsidiaries (subject to
exceptions and limitations contained in the Loan Documents with respect to
CFCs).

42

--------------------------------------------------------------------------------




5.13.    Lender Meetings
Within 90 days after the close of each fiscal year of Administrative Borrower,
at the request of Agent or of the Required Lenders and upon reasonable prior
notice, hold a meeting (at a mutually agreeable location and time or, at the
option of Agent, by conference call) with all Lenders who choose to attend such
meeting at which meeting shall be reviewed the financial results of the previous
fiscal year and the financial condition of Dixie and its Subsidiaries and the
projections presented for the current fiscal year of Dixie and its Subsidiaries.
5.14.    Material Contracts
Contemporaneously with the delivery of each Compliance Certificate pursuant to
Section 5.1, provide Agent with copies of (a) each Material Contract entered
into since the delivery of the previous Compliance Certificate, and (b) each
material amendment or modification of any Material Contract entered into since
the delivery of the previous Compliance Certificate, except to the extent that
such Material Contract, or such amendment or modification, has been filed with
the SEC as part of a “current report” on Form 8-K actually filed by Dixie with
the SEC.
5.15.    Location of Inventory and Equipment
Keep each Loan Parties’ and its Subsidiaries’ Eligible Inventory and Eligible
M&E (other than (a) In-Transit Inventory and (b) vehicles and Equipment out for
repair), and all other Inventory and Equipment (other than Inventory and
Equipment, taken as a whole, with an aggregate book value of less than
$500,000), only at the locations identified on Schedule 4.30 and their chief
executive offices only at the locations identified on Schedule 4.6(b); provided,
however, that any Borrower may amend Schedule 4.30 or Schedule 4.6(b) so long as
such amendment occurs by written notice to Agent not less than 5 days prior to
the date on which such Inventory or Equipment is moved to such new location (or,
in the case of Exigent Circumstances, not more than 5 days after the date on
which such Inventory or Equipment is moved to such new location) or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as the applicable Borrower uses its
commercially reasonable efforts to provide Agent a Collateral Access Agreement
with respect thereto. As used in this Section, “Exigent Circumstances” shall
mean the occurrence of an emergency situation or condition at a location where
Inventory or Equipment is located, as the result of flood, water damage, power
outage, fire or other casualty, which requires that such Inventory or Equipment
be moved immediately in order to preserve or protect such Inventory or
Equipment.
5.16.    [Reserved]


5.17.    Treasury Management Services and Bank Accounts
Utilize Wells Fargo (and/or its Affiliates) as their primary bank for depository
and treasury management services, including all concentration,

43

--------------------------------------------------------------------------------




collection and disbursement services; provided, that: (a) the Loan Parties may
maintain payroll, pension and other employee benefit accounts at other financial
institutions; (b) CFCs may maintain such services with other banks outside the
United States; (c) the Loan Parties may maintain Deposit Accounts with local
banks so long as the balance of funds in all such Deposit Accounts does not
exceed $250,000 in the aggregate; and (d) during the Transition Period (as
defined in Schedule 3.6), the Loan Parties may continue to use their Deposit
Accounts (including collection accounts) in existence as of the Closing Date,
subject to the Loan Parties’ compliance with the terms set forth in Schedule
3.6.
6.NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:
6.1.    Indebtedness
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
6.2.    Liens
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3.    Restrictions on Fundamental Changes.
(a)Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, except for (i) any merger between Loan Parties, provided
that a Borrower must be the surviving entity of any such merger to which it is a
party, (ii) any merger between a Loan Party and Subsidiaries of such Loan Party
that are not Loan Parties so long as such Loan Party is the surviving entity of
any such merger, (iii) any merger between Subsidiaries of a Borrower that are
not Loan Parties, and (iv) any merger of another Person into a Borrower in
connection with a Permitted Acquisition,
(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrowers with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrowers) or any of
Borrowers’ wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrowers
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Borrowers that is not liquidating or dissolving,

44

--------------------------------------------------------------------------------




or
(c)Suspend or go out of a substantial portion of the business of Borrowers,
taken as a whole, except as permitted pursuant to clauses (a) or (b) above or in
connection with the transactions permitted pursuant to Section 6.4.
6.4.    Disposal of Assets
Other than Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.11, convey, sell, lease, license, assign, transfer, or
otherwise dispose of (or enter into an agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any Borrower’s or its
Subsidiaries’ assets.
6.5.    Change Name
Change its or any of its Subsidiaries’ name, organizational identification
number, state of organization or organizational identity; provided, however,
that any Borrower or any of its Subsidiaries may change its name upon at least
10 days prior written notice to Agent of such change.
6.6.    Nature of Business
Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, however, that the foregoing shall
not prevent any Borrower and its Subsidiaries from engaging in any business that
is reasonably related or ancillary to its or their business.
6.7.    Prepayments and Amendments
(a)Except in connection with Refinancing Indebtedness permitted by Section 6.1,
(i)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower and its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) to the extent a Borrower is the holder thereof, the 1991 Bonds,
(D) the 1995 Bonds, (E) Permitted Convertible Debentures Payments, and (F) so
long as no Default or Event of Default exists or would result therefrom, other
Permitted Indebtedness, or
(ii)except in the case of Permitted Convertible Debentures Payments, make any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the Obligations if such payment is not permitted at such
time under the subordination terms and conditions applicable thereto, or
(b)Except as permitted pursuant to subsection (a) above, directly or indirectly,
amend, modify, or change any of the terms or provisions

45

--------------------------------------------------------------------------------




of
(i)any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and (C)
Indebtedness permitted under clauses (c), (f), (h) and (i) of the definition of
Permitted Indebtedness,
(ii)any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or
(iii)the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.8.    Change of Control
Cause, permit, or suffer, directly or indirectly, any Change of Control.
6.9.    Restricted Junior Payments
Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,
(a)Administrative Borrower may make Restricted Junior Payments not to exceed
$3,000,000 in the aggregate during each fiscal year; and
(b)if the Payment Conditions have been satisfied, Administrative Borrower may
make Restricted Junior Payments in excess of $3,000,000 in the aggregate during
each fiscal year.
6.10.    Accounting Methods
Modify or change its fiscal year or its method of accounting (other than
pursuant to an Accounting Change the details of which are disclosed to Agent in
writing in the first set of financial statements delivered pursuant to Section
5.1 in which such change in method of accounting is effective).
6.11.    Investments; Controlled Investments
(a)Except for Permitted Investments, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent

46

--------------------------------------------------------------------------------




obligations) for or in connection with any Investment.
(b)Other than (i) an aggregate amount of not more than $250,000 at any one time,
in the case of Borrowers and their Subsidiaries (other than those Subsidiaries
that are CFCs), (ii) amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Borrowers’ or their Subsidiaries’ employees, and (iii) an
aggregate amount of not more than $50,000 (calculated at current exchange rates)
at any one time, in the case of Subsidiaries of Borrowers that are CFCs, make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless the applicable Borrower or its Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with Agent governing such Permitted Investments in order to perfect (and further
establish) Agent’s Liens in such Permitted Investments. Except as provided in
Section 6.11(b)(i), (ii), and (iii), no Borrower and no Subsidiary of any
Borrower shall establish or maintain any Deposit Account or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.
6.12.    Transactions with Affiliates
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Borrower or any of its Subsidiaries except for:
(a)transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between any Borrower or its Subsidiaries, on the one hand, and
any Affiliate of such Borrower or its Subsidiaries, on the other hand, so long
as such transactions (i) are fully disclosed to Agent prior to the consummation
thereof, and (ii) are no less favorable, taken as a whole, to such Borrower or
its Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,
(b)so long as it has been approved by such Borrower’s or such Subsidiary’s board
of directors (or comparable governing body) in accordance with applicable law,
any indemnity provided for the benefit of directors (or comparable managers) of
such Borrower or such Subsidiary,
(c)so long as it has been approved by such Borrower’s or such Subsidiary’s board
of directors (or comparable governing body) in accordance with applicable law,
the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of such Borrower and
its Subsidiaries in the ordinary course of business and consistent with industry
practice, and
(d)transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance, and
6.13.    Use of Proceeds
Use the proceeds of any loan made hereunder for any purpose other than (a) on
the Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Facility and, to the extent permitted hereunder, the Convertible
Debentures, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for their lawful and permitted purposes (including that
no part of the proceeds of the loans made to Borrowers will be used to purchase
or carry any such Margin

47

--------------------------------------------------------------------------------




Stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve).
6.14.    Limitation on Issuance of Stock
Except for the issuance or sale of common stock or Permitted Preferred Stock by
Administrative Borrower, issue or sell or enter into any agreement or
arrangement for the issuance and sale of any of its Stock.
6.15.    Dormant Subsidiary
Permit C-Knit to incur any liabilities (other than liabilities arising under the
Loan Documents), own or acquire any assets or engage itself in any operations or
business, except as set forth on Schedule 4.27.
6.16.    Consignments
Consign any of its or their Inventory or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale (other than sales on consignment not to exceed $1,000,000 in the aggregate
at any time).
6.17.    Inventory and Equipment with Bailees
Except as set forth on Schedule 4.30 or as otherwise permitted under Section
5.15, store the Inventory or Equipment of Borrowers at any time now or hereafter
with a bailee, warehouseman, or similar party.
7.FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Fixed Charge Coverage
Ratio shall be at least 1.1 to 1.0, measured as of the last day of each fiscal
month for the twelve fiscal month period then ending; provided, however, that
such financial covenant shall only apply if at any time Excess Availability
falls below $10,000,000. Upon Excess Availability falling below $10,000,000,
Borrowers shall be required to (i) establish that they are in compliance with
this Section 7 as of the last day of the fiscal month for which interim
financial statements are then required to have been delivered to Agent in
accordance with Section 5.1, and (ii) maintain compliance with this Section 7 as
of each fiscal month end thereafter until Excess Availability equals or exceeds
$10,000,000 for at least 60 consecutive days.
8.EVENTS OF DEFAULT.

48

--------------------------------------------------------------------------------




Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
8.2    If any Loan Party or any of its Subsidiaries:
(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit such Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Borrower’s affairs, finances, and
accounts with officers and employees of such Borrower), 5.10, 5.11, 5.13, 5.14,
5.15 or 5.17 of this Agreement, (ii) Section 6 of this Agreement (or any
sub-section thereof), (iii) Section 7 of this Agreement, or (iv) Section 6 of
the Security Agreement;
(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, and 5.12 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Administrative
Borrower by Agent; or
(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;
8.3    If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,000,000 or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which (i)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(ii) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
8.4    If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;
8.5    If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries and any of the following events occur: (a) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate

49

--------------------------------------------------------------------------------




all or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6    If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of Borrowers and their Subsidiaries, taken as a
whole;
8.7    If there is a default in one or more agreements to which a Loan Party or
any of its Subsidiaries is a party with one or more third Persons relative to a
Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $3,000,000 or more, and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder;
8.8    If a default or event of default occurs under the Convertible Debentures
Documents or any of the Bond Documents and such default or event of default
shall continue beyond any applicable grace or cure period;
8.9    If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.10    If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement, including as a result of a transaction
permitted under Section 6.3(b));
8.11    If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are expressly
permitted by the terms of this Agreement to have priority over the Agent’s
Liens, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, (b) with respect to Collateral the aggregate value of
which, for all such Collateral, does not exceed at any time, $250,000, or (c) as
the result of an action or failure to act on the part of Agent; or
8.12    The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document.
8.13    If an ERISA Event shall have occurred.
9.RIGHTS AND REMEDIES.
9.1.    Rights and Remedies

50

--------------------------------------------------------------------------------




Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Administrative Borrower), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:
(a)declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;
(b)declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
(c)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.
9.2.    Remedies Cumulative
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.
10.WAIVERS; INDEMNIFICATION.
10.1.    Demand; Protest; etc
Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.

51

--------------------------------------------------------------------------------




10.2.    The Lender Group’s Liability for Collateral
Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers.
10.3.    Indemnification
Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, however, that the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders, (ii)
disputes solely between or among the Lenders and their respective Affiliates; it
being understood and agreed that the indemnification in this clause (a) shall
extend to disputes among Indemnified Persons, including among Lenders and their
Affiliates, relating to any action or omission of a Loan Party, and in addition
to Agent (but not the Lenders) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any Taxes or any costs attributable to Taxes, which
shall be governed by Section 16), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH

52

--------------------------------------------------------------------------------




INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
11.NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Borrowers:
The Dixie Group, Inc.
2208 S. Hamilton Street
Dalton, Georgia 30721
Attn: Jon Faulkner, CFO
Fax No. (251) 706-6008
with copies to:
Miller & Martin PLLC
832 Georgia Avenue
Suite 1000
Chattanooga, Tennessee 37402
Attn: John F. Henry, Esq.
Fax No.: (423) 321-1509
If to Agent:
Wells Fargo Capital Finance, LLC
1100 Abernathy Road
Suite 1600
Atlanta, Georgia 30328
Attn: Portfolio Manager – Dixie
Fax No.: (770) 804-0785
with copies to:
Greenberg Traurig, LLP
3290 Northside Parkway
Suite 400
Atlanta, Georgia 30327
Attn: Michael Leveille, Esq.
Fax No.: (404) 678-7315

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business

53

--------------------------------------------------------------------------------




hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) and (c) notices by
electronic mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment).
12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA.
(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF FULTON, STATE OF GEORGIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF FULTON AND
THE STATE OF GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER

54

--------------------------------------------------------------------------------




LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1.    Assignments and Participations.
(a)With the prior written consent of Administrative Borrower, which consent of
Administrative Borrower shall not be unreasonably withheld, delayed or
conditioned, and shall not be required (1) if an Event of Default has occurred
and is continuing, or (2) in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender; provided that
Administrative Borrower shall be deemed to have consented to a proposed
assignment unless it objects thereto by written notice to Agent within 5
Business Days after having received notice thereof, and with the prior written
consent of Agent, which consent of Agent shall not be unreasonably withheld,
delayed or conditioned, and shall not be required in connection with an
assignment to a Person that is a Lender or an Affiliate (other than individuals)
of a Lender, any Lender may assign and delegate to one or more assignees, so
long as such prospective assignee is an Eligible Transferee (each, an
“Assignee”; provided, however, that no Loan Party or Affiliate of a Loan Party
shall be permitted to become an Assignee), all or any portion of the
Obligations, the Commitments (together with all or such portion of such Lender’s
corresponding Pro Rata Share in the 1995 Bonds), and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender or an Affiliate of any Lender or (y) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000); provided, however, that Borrowers and Agent may continue
to deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses, and related information with respect to
the Assignee, have been given to Administrative Borrower and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with Section
13.1(b), and (iii) unless waived by Agent, the assigning Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$3,500.
(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm

55

--------------------------------------------------------------------------------




to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates

56

--------------------------------------------------------------------------------




and no Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.
(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.
(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the loans hereunder (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of its Commitment to an Affiliate of
such Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrower shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Commitment
to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.
(i)In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
(j)Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

57

--------------------------------------------------------------------------------




13.2.    Successors
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Borrower from
its Obligations. A Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.
14.AMENDMENTS; WAIVERS.
14.1.    Amendments and Waivers
(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements or the Fee
Letter), and no consent with respect to any departure by any Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
(i)increase the amount of or extend the expiration date of any Commitment of any
Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.6(c) (which waiver shall be effective with the
written consent of the Required Lenders),
(iv)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
(v)amend, modify, or eliminate Section 15.11,
(vi)other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,
(vii)amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

58

--------------------------------------------------------------------------------




(viii)contractually subordinate any of Agent’s Liens (other than pursuant to the
Intercreditor Agreement),
(ix)other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
(x)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),
(xi)amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or
(xii)amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible
Inventory, Eligible M&E, Eligible Real Property, Eligible In-Transit Inventory
and Eligible Landed Inventory) that are used in such definition to the extent
that any such change results in more credit being made available to Borrowers
based upon the Borrowing Base, but not otherwise, or the definitions of Maximum
Revolver Amount, or change Section 2.1(c).
(b)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,
(c)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,
(d)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(e)Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.
(f)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or eliminate Section 15.18 of this Agreement without the written consent
of the Arranger and Book Runner.
14.2.    Replacement of Certain Lenders.

59

--------------------------------------------------------------------------------




(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
(b)Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of Section
13.1. Until such time as one or more Replacement Lenders shall have acquired all
of the Obligations, the Commitments, and the other rights and obligations of the
Holdout Lender or Tax Lender, as applicable, hereunder and under the other Loan
Documents, the Holdout Lender or Tax Lender, as applicable, shall remain
obligated to make the Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.
14.3.    No Waivers; Cumulative Remedies
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by each Borrower of any provision of this Agreement. Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.
15.AGENT; THE LENDER GROUP.
15.1.    Appointment and Authorization of Agent
Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint,

60

--------------------------------------------------------------------------------




and authorize) Agent to execute and deliver each of the other Loan Documents on
its behalf and to take such other action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Agent by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrowers and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers or their
Subsidiaries, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
15.2.    Delegation of Duties
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
15.3.    Liability of Agent
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with

61

--------------------------------------------------------------------------------




this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders (or Bank Product Providers) for
any recital, statement, representation or warranty made by any Borrower or any
of its Subsidiaries or Affiliates, or any officer or director thereof, contained
in this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Borrower or its Subsidiaries.
15.4.    Reliance by Agent
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
15.5.    Notice of Default or Event of Default
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

62

--------------------------------------------------------------------------------




15.6.    Credit Decision
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7.    Costs and Expenses; Indemnification
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Borrowers or their Subsidiaries, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender’s ratable thereof. Whether
or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all

63

--------------------------------------------------------------------------------




Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
15.8.    Agent in Individual Capacity
WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Document as though WFCF
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.
15.9.    Successor Agent
Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Administrative
Borrower (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers). If, at the time that Agent’s
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent from among Lenders (unless no Lender is willing to
accept such appointment). If Agent has materially breached or failed to perform
any material provision of this Agreement or of applicable law, the Required
Lenders may agree in writing to remove and replace Agent with a successor Agent
from among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to

64

--------------------------------------------------------------------------------




be unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
15.10.    Lender in Individual Capacity
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11.    Collateral Matters.
(a)The Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent to
release any Lien on any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all of the Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrowers certify to Agent that the
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower and no Subsidiary of Borrowers owned
any interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to any Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or

65

--------------------------------------------------------------------------------




otherwise) in accordance with applicable law. In connection with any such credit
bid or purchase, the Obligations owed to the Lenders and the Bank Product
Providers shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the asset or
assets so purchased (or in the Stock of the acquisition vehicle or vehicles that
are used to consummate such purchase). Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the Collateral, all of the Lenders (without requiring the authorization of the
Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or any Borrower at any time, the Lenders will (and if so requested, the
Bank Product Providers will) confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness. Each Lender authorizes and directs Agent to enter into the
Intercreditor Agreement for the benefit of Lenders and agrees that it will be
bound by the agreements of Agent pursuant to the Intercreditor Agreement.
(b)Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a
Borrower or its Subsidiaries or is cared for, protected, or insured or has been
encumbered, or that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof or whether to impose, maintain, reduce,
or eliminate any particular reserve hereunder or whether the amount of any such
reserve is appropriate or not, or to exercise at all or in any particular manner
or under any duty of care, disclosure or fidelity, or to continue exercising,
any of the rights, authorities and powers granted or available to Agent pursuant
to any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, subject to the
terms and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, set off against the Obligations, any amounts owing by such
Lender to any Borrower or its Subsidiaries or any deposit accounts of any
Borrower or its Subsidiaries now or hereafter maintained

66

--------------------------------------------------------------------------------




with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13.    Agency for Perfection
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions.
15.14.    Payments by Agent to the Lenders
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
15.15.    Concerning the Collateral and Related Loan Documents
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

67

--------------------------------------------------------------------------------




15.16.    Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information
By becoming a party to this Agreement, each Lender:
(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
any Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding a Borrower and its
Subsidiaries and will rely significantly upon each Borrower’s and its
Subsidiaries’ books and records, as well as on representations of each
Borrower’s personnel,
(d)agrees to keep all Reports and other material, non-public information
regarding each Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by any Borrower or such Subsidiary to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from any
Borrower or such Subsidiary, any Lender may, from time to time, reasonably
request Agent to exercise such right as specified in such Lender’s notice to
Agent, whereupon Agent promptly shall request of such Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from such Borrower or its Subsidiaries, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to any Borrower
a statement regarding the Loan Account, Agent shall send a copy of such
statement to each Lender.
15.17.    Several Obligations; No Liability

68

--------------------------------------------------------------------------------




Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to any Borrower
or any other Person for any failure by any other Lender (or Bank Product
Provider) to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender (or Bank Product Provider) or on its behalf, nor to take
any other action on behalf of such Lender (or Bank Product Provider) hereunder
or in connection with the financing contemplated herein.
15.18.    Arranger and Book Runner
WFCF, in its capacity as Arranger and Book Runner, shall not have any right,
power, obligation, liability responsibility, or duty under this Agreement other
than those applicable to it in each such capacity. Without limiting the
foregoing, WFCF shall not have or be deemed to have any fiduciary relationship
with any Lender or any Loan Party. Each Lender, Agent, Swing Lender, Issuing
Lender, and each Loan Party acknowledges that it has not relied, and will not
rely, on the Arranger and Book Runner in deciding to enter into this Agreement
or in taking or not taking action hereunder. WFCF shall be entitled to resign as
Arranger and/or Book Runner at any time by giving notice to Agent and Borrowers.
16.WITHHOLDING TAXES.
(a)All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrowers shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.
(b)Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
(c)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant

69

--------------------------------------------------------------------------------




agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(d)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
(e)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant

70

--------------------------------------------------------------------------------




agrees to notify Agent (or, in the case of a sale of a participation interest,
to the Lender granting the participation only) of the percentage amount in which
it is no longer the beneficial owner of Obligations of Borrowers to such Lender
or Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Each Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
(f)If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(g)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
(h)If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to Borrowers (but only to the extent of payments
made, or additional amounts paid, by Borrowers under this Section 16 with
respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
17.GENERAL PROVISIONS.

71

--------------------------------------------------------------------------------




17.1.    Effectiveness
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
17.2.    Section Headings
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3.    Interpretation
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4.    Severability of Provisions
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
17.5.    Bank Product Providers
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting. Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Loan Documents; it being understood and agreed that the
rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed

72

--------------------------------------------------------------------------------




calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
17.6.    Debtor-Creditor Relationship
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.
17.7.    Counterparts; Electronic Execution
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8.    Revival and Reinstatement of Obligations
If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers

73

--------------------------------------------------------------------------------




of property (each, a “Voidable Transfer”), and if the Lender Group is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the advice of counsel, then, as to any such Voidable Transfer, or
the amount thereof that the Lender Group is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Lender Group related thereto, the liability of Borrowers or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
17.9.    Confidentiality
(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Administrative Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)Anything in this Agreement to the contrary notwithstanding, Agent may (i)
provide information concerning the terms and conditions

74

--------------------------------------------------------------------------------




of this Agreement and the other Loan Documents to loan syndication and pricing
reporting services, and (ii) use the name, logos, and other insignia of
Borrowers and Loan Parties and the Commitments provided hereunder in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of the Agent.
17.10.    Lender Group Expenses
Borrowers agree to pay the Lender Group Expenses on the earlier of (a) the first
day of the month following the date on which such Lender Group Expenses were
first incurred or (b) the date on which demand therefor is made by Agent.
Borrowers agree that their respective obligations contained in this Section
17.10 shall survive payment or satisfaction in full of all other Obligations.
17.11.    Survival
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
17.12.    Patriot Act
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act. addition, if Agent is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Loan Parties and (b) OFAC/PEP searches and customary individual background
checks for the Loan Parties’ senior management and key principals, and each
Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrowers.
17.13.    Integration
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product

75

--------------------------------------------------------------------------------




Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.14.    Dixie as Agent for Borrowers
Each Borrower hereby irrevocably appoints Dixie as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, and (b) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof. Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, or (b) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.14 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
[Signature pages to follow.]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

76

--------------------------------------------------------------------------------




 
THE DIXIE GROUP, INC., 
a Tennessee corporation
By:    /S/ Jon A. Faulkner                      
    Name: Jon A. Faulker 
    Title: VP / CFO
 
CANDLEWICK YARNS, LLC. 
an Alabama limited liability company
By:    /S/ Jon A. Faulkner                      
    Name: Jon A. Faulker 
    Title: President
 
FABRICA INTERNATIONAL, INC., 
a California corporation
By:    /S/ Jon A. Faulkner                      
    Name: Jon A. Faulker 
    Title: President
 
MASLAND CARPETS, LLC, 
a Georgia limited liability company
By:    /S/ Jon A. Faulkner                      
    Name: Jon A. Faulker 
    Title: President




--------------------------------------------------------------------------------






 
WELLS FARGO CAPITAL FINANCE, LLC, 
a Delaware limited liability company, as Arranger, Book Runner, Agent and a
Lender
By:    /s/ S. N. Thomas                             
    Name: S. N. Thomas 
    Title: Director
 
BANK OF AMERICA, N.A., 
a national banking association, as a Lender
By:    /s/Wes Manus                               
    Name: Wes Manus 
    Title: Senior Vice President




--------------------------------------------------------------------------------




Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“1991 Bond Documents” means the 1991 Bonds and any and all agreements,
instruments or documents executed in connection therewith or pursuant thereto.
“1991 Bonds” means $2,300,000 The Industrial Development Board of the City of
Atmore (Alabama) Industrial Development Revenue Bonds (Masland Carpets, Inc.
Project), Series 1991.
“1995 Bond Documents” means the 1995 Bonds and any and all agreements,
instruments or documents executed in connection therewith or pursuant thereto.
“1995 Bond Obligations” means all obligations, indebtedness and liabilities now
or hereafter owing by Borrower under any of the 1995 Bond Documents.
“1995 Bond Reserve” has the meaning specified therefor in Section 2.1(c) of the
Agreement.
“1995 Bonds” means State Industrial Development Authority (Alabama) $7,000,000
Taxable Revenue Bonds, Series 1995 (Masland Carpets, Inc. Project).
“Acceptable Bill of Lading” means, with respect to In-Transit Inventory, a
tangible bill of lading that: (a) if such bill of lading is a negotiable bill of
lading, is made to the order of the applicable Borrower, as consignee; (b) if
such bill of lading is a non-negotiable bill of lading, is made either (i) to
the applicable Borrower as consignee, but subject to a notation thereon as to
the lien and security interest in favor of Agent, or (ii) to Agent (either
directly or by means of endorsements) as consignee; (c) was issued by a carrier
(including a non-vessel operating common carrier) respecting the subject
Inventory, (d) is in the possession of Agent, an Eligible Customs Broker or an
Eligible NVOCC, in each case in the United States, and (e) is subject to a valid
and perfected first priority Agent’s Lien, subject only to Permitted Liens.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles (a) required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) or (b)
permitted by GAAP and concurred in by Borrowers’ auditors.
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by a Borrower in a Permitted Acquisition;

Schedule 1.1 - 1

--------------------------------------------------------------------------------




provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Borrower of all
or substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Borrower of all or substantially all
of the Stock of any other Person.
“Additional Commitment Amount” has the meaning specified therefor in Section 2.2
of the Agreement.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.
“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns, directly or
indirectly, Stock of such Person representing the right to vote 10% or more of
the total voting rights for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agent’s Liens” means the Liens granted by any Borrower or its Subsidiaries to
Agent under the Loan Documents.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

Schedule 1.1 - 2

--------------------------------------------------------------------------------




“Applicable Margin” means, as of any date of determination, the following margin
based upon the average daily Excess Availability during the preceding calendar
month; provided, however, that for the period from the Closing Date through the
end of the first calendar month ending more than 6 months after the Closing
Date, the Applicable Margin shall be at Level I below:
Level
Average Excess Availability
Applicable LIBOR
Margin
Applicable Base Rate Margin
I
Greater than $25,000,000
2.00%
1.00%
II
Less than or equal to $25,000,000
2.25%
1.50%

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date or any earlier date upon
which the Obligations become due and payable in full, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
“Bank of America” means Bank of America, N.A.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank

Schedule 1.1 - 3

--------------------------------------------------------------------------------




Product Provider in connection with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Borrower or its Subsidiaries to any
Bank Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Borrower or its
Subsidiaries; provided, however, in order for any item described in clauses (a),
(b), or (c) above, as applicable, to constitute “Bank Product Obligations”, (i)
if the applicable Bank Product Provider is Wells Fargo or its Affiliates, then,
if requested by Agent, Agent shall have received a Bank Product Provider Letter
Agreement within 10 days after the date of such request, or (ii) if the
applicable Bank Product Provider is any other Person, the Agent shall have
received a Bank Product Provider Letter Agreement within 10 days after the date
of the provision of the applicable Bank Product to a Borrower or its
Subsidiaries, or, with respect to Bank Products existing on the Closing Date,
within 10 days after the Closing Date.
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to a Borrower or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves established by Agent (based upon the Bank Product Providers’
reasonable determination of their credit exposure to Borrowers and their
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus 0.50%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1.00%, and (c) the rate
of interest announced, from time to time,

Schedule 1.1 - 4

--------------------------------------------------------------------------------




within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party, any of their Subsidiaries or any of their ERISA
Affiliates is, or within the immediately preceding six (6) years was, an
“employer” (as defined in Section 3(5) of ERISA).
“Board of Directors” means the board of directors (or comparable managers) of
Administrative Borrower or any committee thereof duly authorized to act on
behalf of the board of directors (or comparable managers).
“Bond Documents” means, collectively, the 1991 Bond Documents and the 1995 Bond
Documents.
“Bond Purchase Agreement” shall have the meaning ascribed to such term in the
1995 Bonds, and shall include the First Amendment and Supplement thereto dated
as of August 28, 2002 and the Second BPA Amendment.
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.
“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)the lower of
(i)70% of the value (calculated on a blended basis across Inventory categories
at the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Landed Inventory, and
(ii)85% times the most recently determined Net Liquidation Percentage times the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Borrowers’ Eligible Landed
Inventory, plus
(c)the lesser of (i) $2,500,000 and (ii) the lesser of (A) 70% of the aggregate
undrawn amount of outstanding Qualified Import Letters

Schedule 1.1 - 5

--------------------------------------------------------------------------------




of Credit, and (B) 85% times the most recently determined Net Liquidation
Percentage times the value (calculated at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices) of the Eligible
Inventory subject to such Qualified Import Letters of Credit, plus
(d)the Fixed Asset Availability Amount, minus
(e)the aggregate amount of reserves established by Agent under Section 2.1(c) of
the Agreement;
provided, that, the applicable amounts of Eligible Accounts, Eligible Inventory,
Eligible M&E and Eligible Real Property to be included in clauses (a), (b), (c)
and (d) above, and the amount of reserves under clause (e) above, shall each be
calculated without duplication of deductions and reserves otherwise taken into
account in the calculation of Eligible Accounts, Eligible Inventory, Eligible
M&E and Eligible Real Property.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Borrowing Base Excess” has the meaning set forth in Section 2.4(e)(i).
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Georgia, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Canadian Dollars” shall mean Canadian dollars.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but in any event
excluding capital expenditures incurred for the replacement of assets that were
the subject of a casualty loss to the extent of the cash insurance proceeds
received by Borrowers as a result of the loss. of such assets.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial

Schedule 1.1 - 6

--------------------------------------------------------------------------------




paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, Stock of Administrative Borrower representing the right
to vote 20% of the total voting rights for the election of members of the Board
of Directors, (b) any “person” or “group” (within the meaning of Sections 13(d)
and 14(d) of the Exchange Act), other than Permitted Holders, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of Stock of Administrative Borrower representing the right to vote
35% of the total voting rights for the election of members of the Board of
Directors, (c) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (d) Administrative Borrower fails to own and
control, directly or indirectly, 100% of the Stock of each other Loan Party
(other than as a result of a transaction permitted under Section 6.3 or 6.4).
“C-Knit” means C-Knit Apparel, Inc., a Tennessee corporation.
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.
“Code” means the Georgia Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by a Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman,

Schedule 1.1 - 7

--------------------------------------------------------------------------------




processor, consignee, or other Person in possession of, having a Lien upon, or
having rights or interests in a Borrower’s or its Subsidiaries’ books and
records, Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means, with respect to each Lender, its Commitment and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender under the Agreement, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
Section 13.1 of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors, but excluding any such individual originally
proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Administrative Borrower
and whose initial assumption of office resulted from such contest or the
settlement thereof.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.
“Convertible Debentures” means the unsecured 7% Convertible Subordinated
Debentures due 2012 issued pursuant to the Convertible Debenture Indenture.
“Convertible Debentures Documents” means, collectively, the Convertible
Debentures, the Convertible Debentures Indenture, and each other material
document executed or delivered by a Borrower in connection therewith
“Convertible Debentures Indenture” means that certain Indenture dated as of May
15, 1987, between Dixie Yarns, Inc. (as predecessor

Schedule 1.1 - 8

--------------------------------------------------------------------------------




to Administrative Borrower) and Morgan Guaranty Trust Company of New York, as
trustee.
“Convertible Debentures Reserve” means, as of any date of determination, a
reserve equal to the outstanding balance of the Convertible Debentures as of
such date.
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 2 Business Days of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified any Borrower, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement within 2
Business Days of the date that it is required to do so under the Agreement, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or Insolvency Proceeding,
or has had a receiver, conservator, trustee, or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or Insolvency Proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Designated Licensing Agreements” means those licensing agreements described on
Schedule D-2.

Schedule 1.1 - 9

--------------------------------------------------------------------------------




“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the 12 fiscal month period most recently ended for which financial
statements are then required to have been delivered in accordance with Section
5.1, that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period, by (b) Borrowers’
billings with respect to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5.0%.
“Dollars” or “$” means United States dollars.
“EBITDA” means, with respect to any fiscal period, the Net Income of Borrowers
and their Subsidiaries plus Interest Expense, income taxes, and depreciation and
amortization for such period, in each case as Net Income and such other items
are determined on a consolidated basis in accordance with GAAP; provided, that,
(a) in the case of the calculation of EBITDA for any fiscal period that includes
one or more fiscal months ended prior to the date of the Agreement, EBITDA for
such fiscal month(s) ended prior to the date of the Agreement shall be as listed
on Schedule E-1, and (b) for the purposes of calculating EBITDA for any period
of 12 consecutive fiscal months (each, a “Reference Period”), if at any time
during such Reference Period (and after the Closing Date), Borrowers shall have
made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
a.Accounts that the Account Debtor has failed to pay within 120 days after the
original invoice date or 60 days after the original due date,
b.Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
c.Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

Schedule 1.1 - 10

--------------------------------------------------------------------------------




d.Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
e.Accounts that are not payable in Dollars; provided, however, that Accounts in
an aggregate outstanding amount not to exceed $3,000,000 with respect to which
the Account Debtor is organized under the laws of Canada, or any province,
municipality, or other political subdivision thereof, that are payable in
Canadian Dollars shall not be considered ineligible under this clause (e).
f.Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States or Canada, or (ii) is not
organized under the laws of the United States, Canada, or any state, province,
municipality, or other political subdivision thereof, or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,
g.Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,
h.Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute,
i.Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 20% (other than Accounts with respect to Lowe’s Companies Inc.
or The Home Depot, Inc., for which such percentage shall be 50%) (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,
j.Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
k.Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,
l.Accounts that are not subject to a valid and perfected first priority Agent’s
Lien,

Schedule 1.1 - 11

--------------------------------------------------------------------------------




m.Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,
n.Accounts arising out of the sale of Inventory consisting of samples,
o.Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or
p.Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.
“Eligible Customs Broker” means, as of any date of determination, a Person
(other than an Affiliate) that is engaged by Borrowers to clear In-Transit
Inventory through United States customs and that is a party to an effective
Imported Goods Agreement.
“Eligible Foreign Vendor” means a Foreign Vendor (other than an Affiliate) which
(a) has received timely payment or performance of all liabilities and other
obligations at any time owed to it by Borrowers, and (b) has not asserted (and
has no right to assert) any reclamation, repossession, diversion, stoppage in
transit, Lien or title retention rights in respect of such In-Transit Inventory.
“Eligible In-Transit Inventory” means those items of In-Transit Inventory that
do not qualify as Eligible Landed Inventory solely because they are subject to
an Acceptable Bill of Lading and are not in a location set forth on Schedule
4.30, but as to which (a) such Inventory currently is in transit (whether by
vessel, air, or land) from a location outside of the continental United States
to a location set forth on Schedule 4.30, (b) the vendor with respect to such
Inventory is an Eligible Foreign Vendor, (c) title and risk of loss to such
Inventory has passed to a Borrower, (d) such Inventory is insured against types
of loss, damage, hazards and risks, and in amounts, satisfactory to Agent in its
Permitted Discretion, and Agent has been named as sole loss payee with respect
to such insurance pursuant to a loss payable endorsement acceptable to Agent in
its Permitted Discretion, and (e) such Inventory is the subject of an Acceptable
Bill of Lading and a Qualified Import Letter of Credit.
“Eligible Inventory” means Eligible Landed Inventory or Eligible In-Transit
Inventory.
“Eligible Landed Inventory” means Inventory that is readily marketable in its
current form, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:
a.a Borrower does not have good, valid, and marketable title thereto,
b.a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of such Borrower),

Schedule 1.1 - 12

--------------------------------------------------------------------------------




c.it is not located at one of the locations in the continental United States set
forth on Schedule 4.30 (or in-transit from one such location to another such
location),
d.it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 4.30 to another location set forth on
Schedule 4.30),
e.it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless, at all times following the 60 day post-closing
period described in item 4 of Schedule 3.6, it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be (or unless
Agent, in its Permitted Discretion, has elected to allow such Inventory to be
included as eligible notwithstanding the absence of a Collateral Access
Agreement, in which event Agent shall establish a reserve for past due charges
or rent in such amount as Agent deems appropriate in its Permitted Discretion),
and unless it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises,
f.it is the subject of a bill of lading or other document of title,
g.it is not subject to a valid and perfected first priority Agent’s Lien,
h.it consists of goods returned or rejected by a Borrower’s customers, unless
readily marketable in its current form,
i.it does not consist of finished goods Inventory held for sale in the ordinary
course of Borrowers’ business, work-in-process Inventory being produced in the
ordinary course of Borrowers’ business, or raw material Inventory held for use
in the production of Inventory in the ordinary course of Borrowers’ business,
j.it consists of goods that are obsolete or slow moving, restrictive or custom
items, or “seconds,” in each case other than goods that are saleable in the
ordinary course of Borrowers’ business and for which the most recent Inventory
appraisal received by Agent has established a value to be recoverable in an
orderly liquidation of such Inventory,
k.it consists of goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers’ business, bill and hold
goods, defective goods, or Inventory acquired on consignment,
l.it consists of goods held by a customer on consignment, unless (i) it is
subject to a Collateral Access Agreement executed by the applicable consignee,
(ii) UCC notice filings and other acceptable documentation regarding such
Borrower’s interests in such Inventory have been provided to Agent (including,
without limitation, lien search reports establishing whether any other Person
holds a Lien in the applicable consignee’s Inventory and, if so, an agreement
from such Lien holder in form and substance acceptable to Agent waiving such
Person’s rights in all Inventory of Borrowers consigned with such consignee),
and (iii) it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises; provided, that, the aggregate Dollar
amount included in clause (b) of the definition of Borrowing Base based on
Inventory held on consignment by third parties shall not at any time exceed
$700,000, or

Schedule 1.1 - 13

--------------------------------------------------------------------------------




m.it is subject to third party trademark, licensing or other proprietary rights,
unless Agent is satisfied that such Inventory can be freely sold by Agent on and
after the occurrence of an Event of a Default despite such third party rights
(it being understood that Agent has acknowledged that, based solely on the terms
of the Designated Licensing Agreements provided by Borrowers to Agent prior to
the Closing Date and applicable laws as in effect on the Closing Date, Agent is
satisfied that it would be able to freely sell the Inventory that is subject to
the trademarks, licensing and other proprietary rights covered by the Designated
Licensing Agreements, which acknowledgment is subject to any future changes in
such Designated Licensing Agreements or applicable laws).
“Eligible M&E” means first quality Equipment used in the ordinary course of
Borrowers’ business, that was owned by Borrowers as of the Closing Date and at
all times thereafter, and that complies with each of the representations and
warranties respecting Eligible M&E made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
An item of Equipment shall not be included in Eligible M&E if:
a.Borrowers do not have good, valid, and marketable title thereto, subject only
to a valid and perfected first priority Agent’s Lien,
b.Borrowers do not have actual and exclusive possession thereof (either directly
or through a bailee or agent of Borrowers),
c.it is not located at one of the locations in the continental United States set
forth on Schedule 4.30,
d.it is located on real property leased by Borrowers or in a contract warehouse,
in each case, unless it is subject to a Collateral Access Agreement executed by
the lessor or warehouseman, as the case may be (or unless Agent, in its
Permitted Discretion, has elected to allow such Equipment to be included as
eligible notwithstanding the absence of a Collateral Access Agreement), and
unless it is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises,
e.it is so affixed to any real estate as to constitute a fixture with respect
thereto, except to the extent of manufacturing equipment that is affixed to
Eligible Real Property,
f.it consists of computer hardware or software (except for hardware or software
affixed to or embedded in Equipment used primarily in Borrowers’ manufacturing
or assembly processes), copiers, printers or other office products, or items as
racking, storage or hand tools,
g.it is not used primarily in Borrowers’ manufacturing or assembly processes, or
h.Agent has not received an appraisal of such item of Equipment consistent with
the requirements set forth in the definition of Fixed Asset Availability Amount.
“Eligible NVOCC” means, as of any date of determination, a Person (other than an
Affiliate) that is engaged by Borrowers as a freight

Schedule 1.1 - 14

--------------------------------------------------------------------------------




forwarder or otherwise to assist in the importation of In-Transit Inventory to
the United States and that is a party to an effective Imported Goods Agreement.
“Eligible Real Property” means Real Property owned by a Borrower as of the
Closing Date (other than the Susan Street Real Property) and at all times
thereafter that complies with each of the representations, warranties, covenants
and agreements respecting Real Property made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
Eligible Real Property shall not include the following:
a.any parcel of Real Property with respect to which the applicable Borrower has
not satisfied each of the Real Property Conditions,
b.any parcel of Real Property with respect to which the applicable Borrower does
not have good, valid, and marketable title thereto, subject only to a valid and
perfected first priority Agent’s Lien and Permitted Real Property Encumbrances,
c.any parcel of Real Property located outside the United States, or
d.any parcel of Real Property with respect to which Agent has not received an
appraisal consistent with the requirements set forth in the definition of Fixed
Asset Availability Amount.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$1,000,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$1,000,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code,

Schedule 1.1 - 15

--------------------------------------------------------------------------------




binding and enforceable guideline, binding and enforceable written policy, or
rule of common law now or hereafter in effect and in each case as amended, or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Borrower or its Subsidiaries, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Environmental Reserve” means a reserve that may be established, increased and
decreased by Agent from time to time in its Permitted Discretion in connection
with any actual or potential Remedial Actions.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or any of their Subsidiaries under IRC Section
414(c), (c) solely for purposes of Sections 302, 303, and 304 of ERISA and
Sections 412, 430, 431 and 432 of the IRC, any organization subject to ERISA
that is a member of an affiliated service group of which any Loan Party or any
of their Subsidiaries is a member under IRC Section 414(m), or (d) solely for
purposes of Sections 302, 303 and 304 of ERISA and Sections 412, 430, 431 and
432 of the IRC, any Person subject to ERISA that is a party to an arrangement
with any Loan Party or any of their Subsidiaries and whose employees are
aggregated with the employees of any Loan Party or any of their Subsidiaries
under IRC Section 414(o).
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Benefit Plan (other
than an event for which the 30 day notice period is waived), (b) the failure to
make sufficient contributions to a Benefit Plan or a Multiemployer Plan for any
plan year which, in the aggregate, are less than the minimum required
contribution determined under Sections 412, 430, 431 or 432 of the IRC, as
applicable, or Sections 302 or 303 of ERISA, as applicable, for such plan for
any plan year, (c) the filing pursuant to Section 412(c) of the IRC or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Benefit Plan or Multiemployer Plan, (d) the incurrence by
any Loan Party, any of their Subsidiaries or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Benefit Plan or Multiemployer Plan, (e) the receipt by any Loan Party, any of
their Subsidiaries or any of their ERISA Affiliates from the PBGC of any written
notice relating to an intention to terminate any Benefit Plan or Multiemployer
Plan

Schedule 1.1 - 16

--------------------------------------------------------------------------------




or to appoint a trustee to administer any Benefit Plan or Multiemployer Plan,
(f) the incurrence by any Loan Party, any of their Subsidiaries or any of their
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Benefit Plan or Multiemployer Plan, or (g) the receipt by
any Loan Party, any of their Subsidiaries or any of their ERISA Affiliates of
any written notice assessing the imposition of Withdrawal Liability or
concerning a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA;
provided, that, none of the foregoing shall constitute an ERISA Event unless the
adverse economic cost to Borrowers from any such event or series of events (or
the reduction in the Net Income of Borrowers from any such event or series of
events), or the adverse impact on the Collateral from any such event or series
of events, could reasonably be expected to be at least $5,000,000.
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, (a) the lesser of
the Maximum Revolver Amount (minus applicable reserves established by Agent
under Section 2.1(c) of the Agreement, including the Convertible Debentures
Reserve and the 1995 Bond Reserve) or the Borrowing Base, minus (b) the sum of
(i) the Revolver Usage plus (ii) the aggregate amount, if any, of all trade
payables (other than payables which are being disputed in good faith by a Loan
Party) of the Loan Parties aged in excess of 30 days and all book overdrafts of
the Loan Parties in excess of historical practices with respect thereto, in each
case as determined by Agent in its Permitted Discretion.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Existing Credit Facility” means Dixie’s existing revolving credit facility
provided by Bank of America, as agent, and certain lenders.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-2.
“Extraordinary Receipts” means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries, or (ii)
received by such Borrower or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Administrative Borrower and Agent, in

Schedule 1.1 - 17

--------------------------------------------------------------------------------




form and substance reasonably satisfactory to Agent.
“Fixed Asset Availability Amount” means, as of any date of determination, the
lesser of (a) $15,000,000, and (b) the sum of (i) 85% of the net orderly
liquidation value of Eligible M&E set forth in an appraisal of such Eligible M&E
conducted by an appraisal company selected by Agent, plus (ii) 75% of the fair
market value (as determined on the basis of a 12-month sale period) of
Borrowers’ Eligible Real Property set forth in an appraisal of such Eligible
Real Property conducted by an appraisal company selected by Agent, as such
lesser amount is reduced on a monthly basis (on the first day of each calendar
month) on (A) a 10-year straight-line amortization schedule from the first day
of the calendar month following the Closing Date until the first anniversary of
the Closing Date, (B) an 8.5-year straight-line amortization schedule from the
first anniversary of the Closing Date until the second anniversary of the
Closing Date, and (C) a 7-year straight-line amortization schedule from the
second anniversary of the Closing Date onwards. In no event shall any increase
in the appraised value of any Eligible M&E or Eligible Real Property, as set
forth in any appraisal obtained after the Closing Date, be taken into account in
the calculation of the Fixed Asset Availability Amount.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers and their Subsidiaries, as determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) principal payments in
respect of Indebtedness that are required to be paid during such period,
together with the scheduled amortization of the Fixed Asset Availability Amount
during such period, plus (b) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period; provided, that, such principal and Interest Expense
would be calculated (i) using principal and interest paid on and after the
Closing Date pro-rated to an annual amount during the first year of the loan
period for which the Fixed Charge Coverage Ratio is calculated, (ii) eliminating
any payments related to the Convertible Debentures, and (iii) taking into
account other pro-forma adjustments for revision of interest rates or debt
payments due to the new capital structure reflected by the revolving credit
facility evidenced by the Agreement and the Susan Street Term Loan.
“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries for any trailing twelve month period, the ratio of (a) EBITDA for
such period, minus Capital Expenditures (but excluding Capital Expenditures
financed with the proceeds of Indebtedness for borrowed money other than
Advances) made (to the extent not already incurred in a prior period) or
incurred during such period, minus cash income taxes paid during such period
(excluding cash tax payments (including taxes, penalties and fees) paid relative
to tax years 2009 or prior, not to exceed $2,500,000), minus cash Restricted
Junior Payments made during such period, to (b) Fixed Charges for such period,
in each case as determined on a consolidated basis in accordance with GAAP;
provided, that, in the case of the calculation of the Fixed Charge Coverage
Ratio for any fiscal period that includes one or more fiscal months ended prior
to the date of the Agreement, the amounts deducted from EBITDA under clause (a)
above for Capital Expenditures and cash income taxes for such fiscal month(s)
ended prior to the date of the Agreement shall be as listed on Schedule E-1.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).
“Foreign Vendor” means a Person that sells Inventory to Borrowers and which
Person is located in a country other than the United States.
“Funding Date” means the date on which a Borrowing occurs.

Schedule 1.1 - 18

--------------------------------------------------------------------------------




“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantors” means (a) each Subsidiary of a Borrower (other than any Subsidiary
that is not required to become a Guarantor pursuant to Section 5.11), and (b)
each other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Guarantor” means any one of them.
“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
“Hedge Provider” means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its

Schedule 1.1 - 19

--------------------------------------------------------------------------------




Affiliates) shall constitute a Hedge Provider unless and until Agent shall have
received a Bank Product Provider Letter Agreement from such Person and with
respect to the applicable Hedge Agreement within 10 days after the execution and
delivery of such Hedge Agreement with a Borrower or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Hedge
Providers and the obligations with respect to Hedge Agreements entered into with
such former Lender or any of its Affiliates shall no longer constitute Hedge
Obligations.
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Imported Goods Agreement” means an agreement among any customs broker or
non-vessel operating common carrier, one or more Borrowers, and Agent, in the
form attached hereto as Exhibit I-1 or otherwise in form and substance
reasonably satisfactory to Agent.
“Increase Effective Date” has the meaning specified therefor in Section 2.2 of
the Agreement.
“Increased Reporting Period” means each period commencing on any date on which
Excess Availability is below $10,000,000 and continuing until such time
thereafter as Excess Availability equals or exceeds $10,000,000 for at least 30
consecutive days.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Prohibited Preferred
Stock of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions,

Schedule 1.1 - 20

--------------------------------------------------------------------------------




extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
“Intercompany Subordination Agreement” means, in the case of any Permitted
Intercompany Advance described in clause (c) of the definition thereof, an
intercompany subordination agreement, executed and delivered by the applicable
Loan Party and Subsidiary that is not a Loan Party, and Agent, the form and
substance of which is reasonably satisfactory to Agent.
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of even
date with the Agreement, by and between Agent, the Susan Street Term Loan Lender
and the Loan Parties.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (d)
Borrowers may not elect an Interest Period which will end after the Maturity
Date.
“In-Transit Inventory” means Inventory of Borrowers that is in the possession of
a common carrier and is in transit from a Foreign Vendor from a location outside
the continental United States to a location of Borrowers (or a location
designated by Borrowers) that is in the continental United States.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“Issuing Lender” means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in

Schedule 1.1 - 21

--------------------------------------------------------------------------------




such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit or Reimbursement Undertakings pursuant to Section 2.11
of the Agreement and the Issuing Lender shall be a Lender.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of Section
13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more
of them.
“Lender Group” means the Lenders (including the Issuing Lender and the Swing
Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with any Borrower or its
Subsidiaries under any of the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of Borrowers (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party, (e)
reasonable out-of-pocket costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable out-of-pocket audit fees and
expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter, (g)
reasonable out-of-pocket costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, (i) Agent’s and each Lender’s reasonable costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Borrower or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral, and (j) usage charges, charges, fees, costs and
expenses for amendments, renewals, extensions, transfers, or drawings from time
to time imposed by the Underlying Issuer or incurred by the Issuing Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by the Underlying Issuer or Issuing Lender in connection with
the issuance, amendment, renewal, extension, or transfer of, or drawing under,
any Letter of Credit or any demand for payment thereunder.

Schedule 1.1 - 22

--------------------------------------------------------------------------------




“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Lenders in an amount
equal to 105% of the then existing Letter of Credit Usage, (b) delivering to
Agent documentation executed by all beneficiaries under the Letters of Credit,
in form and substance reasonably satisfactory to Agent and the Issuing Lender,
terminating all of such beneficiaries’ rights under the Letters of Credit, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to 105% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

Schedule 1.1 - 23

--------------------------------------------------------------------------------




“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Guaranty, any Intercompany Subordination
Agreement, the Intercreditor Agreement, the Letters of Credit, the Mortgages,
the Patent Security Agreement, the Security Agreement, the Trademark Security
Agreement, the 1995 Bond Documents, any note or notes executed by any Borrower
in connection with the Agreement and payable to any member of the Lender Group,
any letter of credit application or letter of credit agreement entered into by
any Borrower in connection with the Agreement, and any other instrument or
agreement entered into, now or in the future, by any Borrower or any of its
Subsidiaries and any member of the Lender Group in connection with the
Agreement.
“Loan Party” means any Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers and their Subsidiaries, taken as a whole,
(b) a material impairment of Borrowers’ and their Subsidiaries’ ability to
perform their obligations under the Loan Documents to which they are parties or
of the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Borrower or its Subsidiaries. As used in clauses (a)
and (c) of this definition, the determination of whether any fact, event or
condition is "material" or results in a "material adverse change" is dependent
upon the relevant facts and circumstances; provided, however, in no event shall
such fact, event or condition be "material" or result in a "material adverse
change" unless its adverse economic cost to Borrowers (or its reduction in the
Net Income of Borrowers), or adverse impact on the Collateral, is at least
$5,000,000.
“Material Contract” means, with respect to any Person, (i) each contract or
agreement which is required to be filed by such Person with the SEC on a
“current report” on Form 8-K or would otherwise be deemed to be a material
contract as provided in Regulation S-K promulgated by the SEC under the
Securities Act (whether or not such Person is then required to provide current
reports or other reports to the SEC), and (ii) all other contracts or agreements
the loss of which could reasonably be expected to result in a Material Adverse
Change.
“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
“Maximum Revolver Amount” means $90,000,000, as increased by the amount of
Additional Commitment Amounts in accordance

Schedule 1.1 - 24

--------------------------------------------------------------------------------




with Section 2.2 of the Agreement, and as decreased by the amount of reductions
in the Commitments made in accordance with Section 2.4(c) of the Agreement.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgage Policy” has the meaning specified therefor in Schedule 3.1.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Loan Party, any of their Subsidiaries or any of their
ERISA Affiliates is making or accruing an obligation to make contributions, or
has within any of the preceding six (6) plan years made or accrued an
obligation, or had any liability, to make contributions.
“Net Cash Proceeds” means:
a.with respect to any sale or disposition by a Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or its
Subsidiaries, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition and (iii) taxes paid or payable to any taxing authorities by
such Borrower or such Subsidiary in connection with such sale or disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Borrower or any of its Subsidiaries, and are
properly attributable to such transaction; and
b.with respect to the issuance or incurrence of any Indebtedness by a Borrower
or any of its Subsidiaries, or the issuance by a Borrower or any of its
Subsidiaries of any shares of its Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, (ii) taxes paid or payable to any
taxing authorities by such Borrower or such Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction.
“Net Income” means, with respect to any fiscal period, the net earnings (or
loss) for such fiscal period of Borrowers and their

Schedule 1.1 - 25

--------------------------------------------------------------------------------




Subsidiaries, as adjusted to reflect the add-back of the change in the LIFO
reserve over the prior period, but excluding: (a) facility consolidation charges
for periods prior to the Closing Date; (b) other non-cash charges; (c) any
pre-tax gain or loss arising from the sale or write-down of capital assets; (d)
any pre-tax gain or loss arising from any write-up or write-down of assets or
any write-down of goodwill during such period; (e) pre-tax earnings of any
Subsidiary accrued prior to the date it became a Subsidiary; (f) non-cash
pre-tax earnings or losses of any Person, substantially all the assets of which
have been acquired in any manner by any Borrower, realized by such Person prior
to the date of such acquisition; (g) net pre-tax earnings of any entity (other
than a Subsidiary of a Borrower) in which any Borrower has an ownership interest
unless such net pre-tax earnings have actually been received by a Borrower in
the form of cash distributions; (h) any portion of the net pre-tax earnings of
any Subsidiary which for any reason is unavailable for payment of distributions
to a Borrower; (i) the pre-tax earnings of any Person to which any assets of a
Borrower shall have been sold, transferred or disposed of, or into which a
Borrower shall have merged, or been a party to any consolidation or other form
of reorganization, prior to the date of such transaction; (j) any pre-tax gain
arising from the acquisition of any Stock of any Borrower; and (k) any pre-tax
gain or loss arising from extraordinary or non-recurring items or as otherwise
agreed to by Agent as non-recurring, in each case as net earnings (or loss), the
change in the LIFO reserve, and all such exclusions are determined on a
consolidated basis in accordance with GAAP.
“Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by an
appraisal company selected by Agent.
“North Carolina Real Property” means the Real Property located in North Carolina
that is owned by Borrowers as of the Closing Date.
“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, (b) all debts, liabilities, or obligations (including
reimbursement obligations, irrespective of whether contingent) owing by any
Borrower or any other Loan Party to an Underlying Issuer now or hereafter
arising from or in respect of Underlying Letters of Credit, (c) all Bank Product
Obligations, and (d) the 1995 Bond Obligations. Any reference in the Agreement
or in the Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding. For clarification
purposes, it is acknowledged that the Obligations shall not include the Susan
Street Term Loan.

Schedule 1.1 - 26

--------------------------------------------------------------------------------




“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
“Partial Release Conditions” means, with respect to any request by
Administrative Borrower that Agent release its Lien in any Real Property or
Equipment in connection with any Permitted Disposition or Permitted Fixed Asset
Loan involving such Real Property or Equipment, the following conditions, the
satisfaction of each of which is required before Agent shall be obligated to
release its Liens in any such Real Property or Equipment: (a) no Default or
Event of Default exists or would result from such Permitted Disposition or
Permitted Fixed Asset Loan; (b) Agent shall have received the Net Cash Proceeds
from such Permitted Disposition or Permitted Fixed Asset Loan for application to
the Obligations in accordance with Section 2.4(f) of the Agreement; (c)
Administrative Borrower shall have delivered an updated Borrowing Base
Certificate to Agent reflecting the removal of any such Real Property or
Equipment from Eligible Real Property or Eligible M&E, to the extent applicable,
and (d) Administrative Borrower shall have delivered to Agent a certification as
to the satisfaction of the foregoing conditions and that such Permitted
Disposition or Permitted Fixed Asset Loan is permitted under the Agreement.
Promptly following the satisfaction of all such Partial Release Conditions with
respect to any Real Property or Equipment, Agent shall release its Lien in such
Real Property or Equipment at Borrowers’ expense and pursuant to release
documents that are satisfactory to Agent.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
“Payment Conditions” means, in the case of any applicable Restricted Junior
Payment or Investment (each, a “Payment”), the conditions precedent that:
a.Excess Availability equals or exceeds $10,000,000 immediately after giving
effect to such Payment and any Advance made hereunder in connection therewith,
b.the Fixed Charge Coverage Ratio for the most recent 12 fiscal month period for
which Borrowers’ interim financial statements are then required to have been
delivered pursuant to Section 5.1 is at least 1.1 to 1.0, as calculated on a pro
forma basis as if such Payment were made on the last day of such period, and
c.Borrowers shall have provided Agent a certificate of Administrative Borrower’s
chief financial officer, in form and detail

Schedule 1.1 - 27

--------------------------------------------------------------------------------




reasonably satisfactory to Agent, confirming the satisfaction of each condition
precedent to the making of such Payment.
“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Acquisition” means any Acquisition that constitutes a Permitted
Investment under clause (m) of the definition thereof; provided, that, (a) prior
to the inclusion of any Accounts acquired in connection with any Permitted
Acquisition as Eligible Accounts, Agent or its designee shall have conducted an
audit and field examination with respect to such Accounts (unless such
requirement is waived by the Required Lenders in their sole discretion), the
results of which audit and field examination shall be satisfactory to the
Required Lenders in their Permitted Discretion, and (b) prior to the inclusion
of any Inventory acquired in connection with any Permitted Acquisition as
Eligible Inventory, Agent or its designee shall have conducted an appraisal and
field examination with respect to such Inventory (unless such requirement is
waived by the Required Lenders in their sole discretion), the results of which
appraisal and field examination shall be satisfactory to the Required Lenders in
their Permitted Discretion.
“Permitted Convertible Debentures Payments” means, so long as no Default or
Event of Default exists or would result therefrom, payments of amounts owing on
the Convertible Debentures.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.
“Permitted Dispositions” means:
a.sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,
b.sales of Inventory to buyers in the ordinary course of business,
c.the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
d.the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
e.the granting of Permitted Liens,
f.the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in

Schedule 1.1 - 28

--------------------------------------------------------------------------------




connection with the compromise or collection thereof,
g.any involuntary loss, damage or destruction of property,
h.any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
i.the leasing or subleasing of assets of any Borrower or its Subsidiaries in the
ordinary course of business,
j.the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Administrative Borrower,
k.the lapse of registered patents, trademarks and other intellectual property of
any Borrower and its Subsidiaries to the extent not economically desirable in
the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lenders,
l.the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,
m.the making of a Permitted Investment,
n.Permitted Fixed Asset Dispositions,
o.dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed Disposition (the “Subject Permitted Acquisition”) so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value thereof, (ii) the assets to be so disposed are not necessary
or economically desirable in connection with the business of Borrowers and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the Subject Permitted Acquisition,
p.dispositions of the North Carolina Real Property, and
q.dispositions of assets (other than Accounts, intellectual property, licenses,
Stock of Subsidiaries of Borrowers, or Material Contracts) not otherwise
permitted in clauses (a) through (p) above so long as made at fair market value
and the aggregate fair market value of all assets disposed of in all such
dispositions since the Closing Date (including the proposed disposition) would
not exceed $250,000.
“Permitted Fixed Asset Disposition” means a disposition of Real Property or
Equipment by any Borrower or any of its Subsidiaries that has been approved by
the Required Lenders in writing at the time of any such proposed disposition.
“Permitted Fixed Asset Lien” means, in the case of any Real Property or
Equipment with respect to which all of the Partial Release

Schedule 1.1 - 29

--------------------------------------------------------------------------------




Conditions have been satisfied, a Lien in such Real Property or Equipment (and
not in any other property or assets of any Borrower or any of its Subsidiaries)
in favor of a Person other than Agent that secures a Permitted Fixed Asset Loan
and which Person has executed a waiver and access agreement in favor of Agent,
in form and substance satisfactory to Agent.
“Permitted Fixed Asset Loan” means Indebtedness incurred by a Borrower or any of
its Subsidiaries to a Person other than Agent and Lenders that is secured
exclusively by a Permitted Fixed Asset Lien.
“Permitted Holder” means Daniel K. Frierson, his brothers and their respective
spouses, children and any trusts for the sole benefit of any of the foregoing
Persons.
“Permitted Indebtedness” means:
a.Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,
b.Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,
c.Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
d.endorsement of instruments or other payment items for deposit,
e.Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of a Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,
f.Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,
g.Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
h.the incurrence by any Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with any Borrower’s and
its Subsidiaries’ operations and not for speculative purposes,

Schedule 1.1 - 30

--------------------------------------------------------------------------------




i.Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,
j.Indebtedness composing Permitted Investments,
k.Indebtedness under the Susan Street Term Loan and the Susan Street Term Loan
Guaranties,
l.unsecured Indebtedness owing to sellers of assets or Stock to a Borrower that
is incurred by the applicable Borrower in connection with the consummation of
one or more Permitted Acquisitions so long as (i) the aggregate principal amount
for all such unsecured Indebtedness does not exceed $5,000,000 at any one time
outstanding, (ii) is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent, and (iii) is otherwise on terms and conditions
(including all economic terms and the absence of covenants) reasonably
acceptable to Agent,
m.Acquired Indebtedness in an amount not to exceed $2,000,000 outstanding at any
one time,
n.Indebtedness under any Permitted Fixed Asset Loan, and
o.unsecured Indebtedness not otherwise described in the preceding clauses of the
definition of Permitted Indebtedness not exceeding $5,000,000 in aggregate at
any one time outstanding.
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a non-Loan Party to another non-Loan Party, and (c) a
non-Loan Party to a Loan Party, so long as the parties thereto are party to an
Intercompany Subordination Agreement.
“Permitted Investments” means:
a.Investments in cash and Cash Equivalents,
b.Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
c.advances made in connection with purchases of goods or services in the
ordinary course of business,
d.Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
e.Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1,

Schedule 1.1 - 31

--------------------------------------------------------------------------------




f.guarantees permitted under the definition of Permitted Indebtedness,
g.Permitted Intercompany Advances,
h.Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,
i.deposits of cash made in the ordinary course of business to secure performance
of operating leases,
j.non-cash loans to employees, officers, and directors of any Borrower or any of
its Subsidiaries for the purpose of purchasing Stock in Administrative Borrower
so long as the proceeds of such loans are used in their entirety to purchase
such stock in Administrative Borrower,
k.Investments in the form of capital contributions and the acquisition of Stock
made by any Loan Party in any other Loan Party,
l.Investments resulting from entering into (i) Bank Product Agreements, or (ii)
agreements relative to Indebtedness that is permitted under clause (h) of the
definition of Permitted Indebtedness,
m.so long as no Event of Default has occurred and is continuing or would result
therefrom, and the Payment Conditions have been satisfied, any other Investments
(including Acquisitions that constitute Permitted Acquisitions).
“Permitted Liens” means
a.Liens granted to, or for the benefit of, Agent to secure the Obligations,
b.Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
c.judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
d.Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,
e.the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
f.purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted

Schedule 1.1 - 32

--------------------------------------------------------------------------------




Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased or acquired and the proceeds thereof, and (ii) such Lien only
secures the Indebtedness that was incurred to acquire the asset purchased or
acquired or any Refinancing Indebtedness in respect thereof,
g.Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
h.Liens on amounts deposited to secure a Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,
i.Liens on amounts deposited to secure a Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
j.Liens on amounts deposited to secure a Borrower’s and its Subsidiaries’
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
k.with respect to any Real Property, encumbrances approved by Agent and
disclosed in the applicable Mortgage Policy, and easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof,
l.non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
m.Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is the subject of permitted Refinancing Indebtedness and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness,
n.rights of setoff or bankers’ liens upon deposits of cash in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such deposit accounts in the ordinary course of business,
o.Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
p.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
q.Liens solely on any cash earnest money deposits made by any Borrower in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition,
r.Liens assumed by a Borrower in connection with a Permitted Acquisition that
secure Acquired Indebtedness,

Schedule 1.1 - 33

--------------------------------------------------------------------------------




s.Permitted Fixed Asset Liens, and
t.Susan Street Term Loan Liens.
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than taxes that are the subject of a United States federal tax lien), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Borrower’s or its Subsidiaries’ books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower or its Subsidiary, as applicable, in
good faith, and (c) Agent is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $20,000,000.
“Permitted Real Property Encumbrances” means, in the case of any parcel of Real
Property, (a) encumbrances approved by Agent and disclosed in the applicable
Mortgage Policy, (b) zoning restrictions, easements, licenses, restrictions on
the use of real property or minor irregularities in title thereto, which do not
materially impair the use of such property in the operation of the business of
the Borrowers or any of their Subsidiaries or the value of such property for the
purpose of such business, and (c) Permitted Liens described in clauses (b) and
(c) of the definition thereof.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared

Schedule 1.1 - 34

--------------------------------------------------------------------------------




on a basis consistent with Borrowers’ historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
a.with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by (z)
the outstanding principal amount of all Advances,
b.with respect to a Lender’s obligation to participate in Letters of Credit and
Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Commitments
being terminated or reduced to zero, the percentage obtained by dividing (y)
such Lender’s Commitment, by (z) the aggregate Commitments of all Lenders, and
(ii) from and after the time that the Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Commitments had not been terminated or reduced to zero and based upon the
Commitments as they existed immediately prior to their termination or reduction
to zero.
c.with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), (i)
prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate amount
of Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances, by (z)
the outstanding principal amount of all Advances; provided, however, that if all
of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Commitments had not been terminated or
reduced to zero and based upon the Commitments as they existed immediately prior
to their termination or reduction to zero.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified Import Letter of Credit” means a Letter of Credit that (a) is issued
to facilitate the purchase by Borrowers of Eligible In-Transit Inventory, (b) is
in form and substance acceptable to Agent, and (c) is issued to support an
Underlying Letter of Credit that only is drawable by the beneficiary thereof by
the presentation of, among other documents, an Acceptable Bill of Lading.

Schedule 1.1 - 35

--------------------------------------------------------------------------------




“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Subsidiaries and the improvements
thereto.
“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrowers or their Subsidiaries.
“Real Property Conditions” means, in the case of any parcel of Eligible Real
Property, the satisfaction of each of the following conditions precedent in a
manner reasonably acceptable to Agent:
a.the delivery to Agent of a Mortgage with respect to such Real Property;
b.Agent’s receipt of a Mortgage Policy with respect to such Real Property;
c.Agent’s receipt of a phase-I environmental report and a survey with respect to
such Real Property, and the environmental consultants and surveyors retained for
such reports or surveys, the scope of the reports or surveys, and the results
thereof, shall each be reasonably acceptable to Agent;
d.Agent’s receipt of an appraisal of the fair market value of such Real Property
from an appraisal company selected by Agent;
e.Agent’s receipt of evidence reasonably satisfactory to it of the applicable
Borrowers’ compliance with all of the insurance requirements set forth in the
Loan Documents with respect to such Real Property; and
f.Agent’s receipt of such certificates, affidavits, opinions, assignments of
leases and rents, and other agreements and documents as the Agent may reasonably
require with respect to such Real Property, each of which shall be in form and
substance reasonably acceptable to Agent.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
a.such refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto,
b.such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole,

Schedule 1.1 - 36

--------------------------------------------------------------------------------




are or could reasonably be expected to be materially adverse to the interests of
the Lenders,
c.if the Indebtedness that is refinanced, renewed, or extended was subordinated
in right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and
d.the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c)) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.
“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Administrative
Borrower (including any payment in connection with any merger or consolidation
involving Administrative Borrower) or to the direct or indirect holders of Stock
issued by a Borrower in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
Administrative Borrower, or (b) purchase, redeem, or otherwise acquire or retire
for value (including in connection with any merger or consolidation involving
Administrative Borrower) any Stock issued by Administrative Borrower.

Schedule 1.1 - 37

--------------------------------------------------------------------------------




“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Second BPA Amendment” means the Second Amendment and Supplement, dated of even
date with the Agreement, to the Bond Purchase Agreement.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrowers and Guarantors to Agent.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable

Schedule 1.1 - 38

--------------------------------------------------------------------------------




managers) of such corporation, partnership, limited liability company, or other
entity.
“Susan Street Real Property” means the Real Property located at 3201 South Susan
Street, Santa Ana, California 92704.
“Susan Street Term Loan” means the $11,062,500 term loan made to Administrative
Borrower by the Susan Street Term Loan Lender on the Closing Date.
“Susan Street Term Loan Documents” means, collectively, the loan or credit
agreement evidencing or governing the Susan Street Term Loan, any note issued in
connection therewith, each security agreement, pledge agreement, mortgage, deed
of trust, and other collateral agreement executed in connection therewith, the
Susan Street Term Loan Guaranties, and each other material document executed or
delivered by a Borrower in connection therewith.
“Susan Street Term Loan Guaranties” means, collectively, all guaranties issued
or granted by any Borrower or its Subsidiaries with respect to the Susan Street
Term Loan in favor of the Susan Street Term Loan Lender.
“Susan Street Term Loan Lender” means Wells Fargo and its successors and assigns
as the lender under the Susan Street Term Loan.
“Susan Street Term Loan Liens” means Liens in the Collateral granted to the
Susan Street Term Loan Lender, provided that such Liens are subject to the terms
of the Intercreditor Agreement at all times.
“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except

Schedule 1.1 - 39

--------------------------------------------------------------------------------




that Taxes shall include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16(a)
of the Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, order or other decision with respect to any of the foregoing by any
Governmental Authority.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



Schedule 1.1 - 40

--------------------------------------------------------------------------------




Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)the Closing Date shall occur on or before October 30, 2011;
(b)Agent shall have received a letter duly executed by each Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;
(c)Agent shall have received evidence that appropriate financing statements have
been duly filed in such office or offices as may be necessary or, in the opinion
of Agent, desirable to perfect the Agent’s Liens in and to the Collateral, and
Agent shall have received searches reflecting the filing of all such financing
statements;
(d)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:
(i)the Cash Management Agreements,
(ii)the Controlled Account Agreements,
(iii)the Control Agreements,
(iv)the Security Agreement,
(v)a disbursement letter executed and delivered by each Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
(vi)the Fee Letter,
(vii)the Guaranty,
(viii)the Mortgages,
(ix)a letter, in form and substance satisfactory to Agent, from Bank of America
(“Existing Lender”) to Agent respecting

Schedule 3.1 - 1

--------------------------------------------------------------------------------




the amount necessary to repay in full all of the obligations of each Borrower
and its Subsidiaries owing to Existing Lender and obtain a release of all of the
Liens existing in favor of Existing Lender in and to the assets of such Borrower
and its Subsidiaries, together with termination statements and other
documentation evidencing the termination by Existing Lender of its Liens in and
to the properties and assets of such Borrower and its Subsidiaries, and
(x)the Intercreditor Agreement;
(e)Agent shall have received a certificate from the Secretary of each Borrower
(i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party, (ii) authorizing
specific officers of such Borrower to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Borrower;
(f)Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;
(g)Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;
(h)Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;
(i)Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;
(j)Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;
(k)Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;
(l)Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such

Schedule 3.1 - 2

--------------------------------------------------------------------------------




certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Guarantor) in which its failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;
(m)Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;
(n)Agent shall have received Collateral Access Agreements with respect to the
locations listed on Schedule 4.30 for which it is indicated that a Collateral
Access Agreement will be received;
(o)Agent shall have received opinions of Borrowers’ primary and local counsels
in form and substance satisfactory to Agent;
(p)Borrowers shall have the Excess Availability of at least $15,000,000 after
giving effect to the initial extensions of credit hereunder and the payment of
all fees and expenses required to be paid by Borrowers on the Closing Date under
this Agreement or the other Loan Documents;
(q)the EBITDA of Borrowers, determined on a consolidated basis in accordance
with the definition thereof set forth in the Agreement, for the 12- fiscal month
period ended August 6, 2011, shall have been at least $18,000,000
(r)Agent shall have completed its business, legal, and collateral due diligence,
including (i) a collateral audit and review of each Borrower’s and its
Subsidiaries’ books and records and verification of such Borrower’s
representations and warranties to Lender Group, the results of which shall be
satisfactory to Agent, and (ii) an inspection of each of the locations where
each Borrower’s and its Subsidiaries’ Inventory is located, the results of which
shall be satisfactory to Agent;
(s)Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Loan Party, and (ii) OFAC/PEP
searches and customary individual background searches for each Loan Party’s
senior management and key principals, in each case, the results of which shall
be satisfactory to Agent;
(t)Agent shall have received an appraisal of the Net Liquidation Percentage
applicable to each Borrower’s and its Subsidiaries’ Inventory and an appraisal
of each Borrower’s and its Subsidiaries’ Equipment, the results of which shall
be satisfactory to Agent;
(u)Agent shall have received a set of Projections of Borrowers for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;
(v)Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
(w)Agent shall have received (i) appraisals of the Real Property Collateral
satisfactory to Agent, and (ii) mortgagee title insurance policies

Schedule 3.1 - 3

--------------------------------------------------------------------------------




(or marked commitments to issue the same) for the Real Property Collateral
issued by a title insurance company satisfactory to Agent (each a “Mortgage
Policy” and, collectively, the “Mortgage Policies”) in amounts satisfactory to
Agent assuring Agent that the Mortgages on such Real Property Collateral are
valid and enforceable first priority (except in the case of the Susan Street
Real Property, a valid and enforceable second priority) mortgage Liens on such
Real Property Collateral free and clear of all defects and encumbrances except
Permitted Liens, and the Mortgage Policies otherwise shall be in form and
substance satisfactory to Agent;
(x)Agent shall have received a phase-I environmental report and a real estate
survey with respect to each parcel composing the Real Property Collateral; the
environmental consultants and surveyors retained for such reports or surveys,
the scope of the reports or surveys, and the results thereof shall be acceptable
to Agent;
(y)Agent shall have received copies of each of the Bond Documents, the
Convertible Debentures Documents, the Material Contracts and the Susan Street
Term Loan Documents, together with a certificate of the Secretary of each
Borrower certifying each such document as being a true, correct, and complete
copy thereof;
(z)Borrowers and each of their Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrowers or their Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;
(aa)the Susan Street Term Loan shall have closed and been funded in accordance
with the terms of the Susan Street Term Loan Documents,
(ab)Bank of America shall have transferred ownership of the 1995 Bonds to Agent
pursuant to transfer and other documents acceptable to Agent, and
(ac)all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



Schedule 3.1 - 4

--------------------------------------------------------------------------------

Schedule 3.6
1.    As promptly as practicable, and in any event within 120 days (or such
later date as permitted by Agent in its sole discretion) following the Closing
Date (the “Transition Period”), the Loan Parties shall (a) direct all Account
Debtors to make all future payments with respect to Accounts to one or more
collection accounts established for such purpose with Wells Fargo in accordance
with the terms of Section 5.17 of the Agreement and Section 6(k) of the Security
Agreement (each, a “Wells Fargo Collection Account”), each of which Wells Fargo
Collection Accounts shall be subject to a Control Agreement in accordance with
the terms of the Security Agreement, and (b) close all of the Loan Parties’ bank
accounts (other than accounts with respect to which no Control Agreement is
required pursuant to Section 6.11 of the Agreement) maintained with any
financial institution other than Wells Fargo or its Affiliates, including,
without limitation, all collection accounts maintained with any financial
institution other than Wells Fargo or its Affiliates. After the Transition
Period, the Loan Parties shall not write any new checks or authorize any
withdrawals from its existing operating accounts maintained with Bank of
America, but the Loan Parties shall be permitted to fund such operating accounts
to cover checks and other presentments made against such operating accounts.
2.    At all times during the Transition Period, the Loan Parties shall deposit
or cause to be deposited promptly into a Wells Fargo Collection Account (or to
an operating account of the Loan Parties maintained with Bank of America, which
operating account will be subjected to a Control Agreement which Borrowers will
execute promptly and in any event within 5 Business Days following Agent’s
request to Administrative Borrower to do so), and in any event no later than the
second Business Day after the date of receipt thereof, all of their Collections
which are received directly by any Loan Party or in any bank account other than
a Wells Fargo Collection Account.
3.    The Borrowers shall use their commercially reasonable efforts to arrange
for the execution and delivery, within 60 days following the Closing Date, of an
estoppel or attornment agreement (in form and substance reasonably acceptable to
Agent) from the lessor under any lease of the Real Property Collateral located
at Atmore, Alabama (to the extent such lease remains outstanding after October
1, 2011).
4.    Borrowers shall use commercially reasonable efforts to deliver a
Collateral Access Agreement to Agent, with respect to each leased and third
party location at which Eligible Landed Inventory is located, within 60 days
after the Closing Date, following which Agent shall be entitled to establish
reserves in its Permitted Discretion with respect to each such location for
which Agent has not received a Collateral Access Agreement, in each case in
accordance with Section 2.1(c) of the Agreement and clause (e) of the definition
of Eligible Landed Inventory.



--------------------------------------------------------------------------------




Schedule 5.1
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth below at the following times in form
satisfactory to Agent:
As soon as available, but in any event within 30 days (50 days in the case of a
month that is the end of Borrowers’ fiscal year) after the end of each month
during each of Borrowers’ fiscal years,
(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering
Borrowers’ and their Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion and analysis
of results from management, and
(b) a Compliance Certificate, which certificate shall include a calculation of
the Fixed Charge Coverage Ratio (whether or not the Fixed Charge Coverage Ratio
is then applicable pursuant to Section 7).
As soon as available, but in any event within 95 days after the end of each of
Borrowers’ fiscal years,
(c) consolidated financial statements of Borrowers and their Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) “going concern” or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, statement of cash flow, and statement of shareholder’s
equity and, if prepared, such accountants’ letter to management), together with
unaudited balance sheets and statements of income on a consolidating basis, and
(d) a Compliance Certificate, which certificate shall include a calculation of
the Fixed Charge Coverage Ratio (whether or not the Fixed Charge Coverage Ratio
is then applicable pursuant to Section 7).


Schedule 5.1 - 1

--------------------------------------------------------------------------------




As soon as available, but in any event by December 31st of each of Borrowers’
fiscal years,
(e) copies of Borrowers’ Projections, in form and substance consistent with
Borrowers’ presentation of historical financial information (including as to
scope and underlying assumptions) and satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Administrative Borrower as being such officer’s good faith estimate of the
financial performance of Borrowers during the period covered thereby.
If and when filed by Administrative Borrower,
(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
(g) any other filings made by Administrative Borrower with the SEC, and
(h) any other information that is provided by Administrative Borrower to its
shareholders generally.
Promptly, but in any event within 5 days after any Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
(i) notice of such event or condition and a statement of the curative action
that the Borrowers propose to take with respect thereto.
Promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Borrower or any of its
Subsidiaries,
(j) notice of all actions, suits, or proceedings brought by or against and
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change.
Upon the request of Agent,
(k) any other information reasonably requested relating to the financial
condition of any Borrower or its Subsidiaries.
Within 120 days after the last day of each plan year for any Multiemployer Plan,
(l) a notice of potential Withdrawal Liability from the plan sponsor or
administrator with respect to such Multiemployer Plan, as of the last day of
such plan year, with an explanation of how such estimated liability was
determined.




Schedule 5.1 - 2

--------------------------------------------------------------------------------

Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
Monthly (no later than the 20th day after each prior fiscal month end), or,
during any Increased Reporting Period, weekly (no later than the 2nd Business
Day of each calendar week),
(a) a Borrowing Base Certificate,
(b) a detailed aging, by total, of Borrowers’ Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
(c) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(d) a detailed Inventory system/perpetual report specifying the cost of
Borrowers’ Inventory, by category, together with a detailed report as to
Borrowers’ Inventory reserves (delivered electronically in an acceptable format,
if Borrowers have implemented electronic reporting),
(e) a detailed calculation of Inventory categories that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
(f) a summary aging, by vendor, of Borrowers’ accounts payable and any book
overdraft balance (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting) and an aging, by vendor, of any
held checks, if applicable,
(g) a detailed report regarding Borrowers’ cash and Cash Equivalents,
(h) an Account roll-forward, in a format acceptable to Agent in its discretion,
tied to the beginning and ending account receivable balances of Borrowers’
general ledger,
(i) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers’ Accounts, in excess of an amount determined in the sole
discretion of Agent,
(j) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrowers’ general ledger accounts to its monthly financial statements including
any book reserves related to each category,
(k) a report as to any sales or dispositions of Eligible M&E and Eligible Real
Property, together with a report as to any Equipment or Real Property Collateral
that was previously included in the Borrowing Base but no longer meets all
applicable eligibility criteria.
Quarterly,
(l) a report regarding Borrowers’ accrued, but unpaid, ad valorem taxes.


Schedule 5.2- 1

--------------------------------------------------------------------------------

Annually,
(m) a detailed list of Borrowers’ customers, with address and contact
information.
Upon request by Agent,
(n) Inventory aging reports, short-roll reports and quality rework reports,
(o) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time,
(p) copies of purchase orders and invoices for Inventory and Equipment acquired
by Borrowers or their Subsidiaries, and
(q) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may reasonably request.








Schedule 5.2- 2

--------------------------------------------------------------------------------




Schedule A-1
Agent's Account


- Redacted -







Schedule A-1 1

--------------------------------------------------------------------------------




Schedule A-2
Authorized Persons


- Redacted -

Schedue A-2 1

--------------------------------------------------------------------------------






Schedule C-1
Commitments


Lender                                 Amount


WELLS FARGO CAPITAL FINANCE, LLC            $45,000,000
BANK OF AMERICA, N.A.                        $45,000,000

Schedue A-2 2

--------------------------------------------------------------------------------






Schedule D-1
Designated Account
- Redacted -



Schedule C-1 - 1

--------------------------------------------------------------------------------







Schedule D - 1

--------------------------------------------------------------------------------




Schedule D-2
Designated Licensing Agreements


- Redacted -

Schedule D2 - 1

--------------------------------------------------------------------------------












Schedule E-1
Historical EBITDA Calculation


- Redacted -









Schedule D2 - 2

--------------------------------------------------------------------------------




Schedule E-2
Existing Letters of Credit


- Redacted -







Schedule E-2 1

--------------------------------------------------------------------------------




Schedule P-1
Permitted Investments


- Redacted -







Schedule P- 1

--------------------------------------------------------------------------------




Schedule P-2
Permitted Liens

- Redacted -









Schedule P-2 1

--------------------------------------------------------------------------------




Schedule R-1
Real Property Collateral


Candlewick Yarns, LLC
1130 Lafayette Highway
Roanoke, AL 36274


The Dixie Group, Inc.
3641 Highway 411, North
Chatsworth, GA 30705


Masland Carpets, LLC
716 Bill Myles Drive
Saraland, AL 36571


Masland Carpets, LLC
209 Carpet Drive
Atmore, AL 36502


Fabrica International, Inc.
3201 S. Susan Street
Santa Ana, CA 92704










Schedule R-1 1

--------------------------------------------------------------------------------




Schedule 4.1(b)
Borrower’s Capitalization




- Redacted -



Schedule 4.1 b

--------------------------------------------------------------------------------




Schedule 4.1(c)
Capitalization of Subsidiaries


- Redacted -







--------------------------------------------------------------------------------




Schedule 4.6(a)
Names and States of Organization


The Dixie Group, Inc.
Tennessee
C-Knit Apparel, Inc.
Tennessee
Candlewick Yarns, LLC
Alabama
Fabrica International, Inc.
California
Masland Carpets, LLC
Georgia






Schedule 4.6 a

--------------------------------------------------------------------------------




Schedule 4.6(b)
Chief Executive Offices




- Redacted -



--------------------------------------------------------------------------------




Schedule 4.6(c)
Organizational Identification Numbers


- Redacted -









--------------------------------------------------------------------------------




Schedule 4.6(d)
Commercial Tort Claims


- Redacted -





--------------------------------------------------------------------------------




Schedule 4.7(b)
Litigation






- Redacted -







Schedule 4.7 b

--------------------------------------------------------------------------------




Schedule 4.8
Compliance with Laws


- Redacted -



Schedule 4.8 - 1

--------------------------------------------------------------------------------




Schedule 4.11
Benefit Plans


- Redacted -



Schedule 4.11 - 1

--------------------------------------------------------------------------------




Schedule 4.12
Environmental Matters


- Redacted -



--------------------------------------------------------------------------------




Schedule 4.13
Intellectual Property






- Redacted -







Schedule 4.13 - 1

--------------------------------------------------------------------------------




Schedule 4.15
Deposit Accounts


- Redacted -





Schedule 4.15 - 1

--------------------------------------------------------------------------------








Schedule 4.17
Material Contracts




- Redacted -





Schedule 4.15 - 2

--------------------------------------------------------------------------------




Schedule 4.19
Permitted Indebtedness


- Redacted -



Schedule 4.19 - 1

--------------------------------------------------------------------------------




Schedule 4.20
Taxes


- Redacted -



Schedule 4.20 1

--------------------------------------------------------------------------------




Schedule 4.24
Employee and Labor Matters




- Redacted -





Schedule 4.24 1

--------------------------------------------------------------------------------




Schedule 4.27
Dormant Subsidiary Assets and Liabilities


- Redacted -







Scheulde 4.27 1

--------------------------------------------------------------------------------

Schedule 4.30


- Redacted -





--------------------------------------------------------------------------------






Schedule 6.6
Nature of Business


Borrowers’ business consists principally of marketing, manufacturing and selling
floor covering products to residential and commercial customers through multiple
brands.  A small portion of our manufacturing capacity is used to process yarns
and provide carpet dyeing and finishing services to other manufacturers.
 





Schedule 6.6 - 1